--------------------------------------------------------------------------------


Exhibit 10.32 EXECUTION VERSION  

IFC INVESTMENT NUMBER 37402

Policy Agreement

By and Among

     NET 1 UEPS TECHNOLOGIES, INC.

and

EACH OF THE INVESTORS SIGNATORY HERETO

Dated April 11, 2016

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Article/     Section Item Page No.       ARTICLE I   1 Definitions and
Interpretation 1      Section 1.01.     Definitions 1      Section 1.02.
Interpretation. 9      Section 1.03. No Third Party Rights 9      Section 1.04.
Exceptions to No Third Party Rights 9       ARTICLE II   10 Corporate Governance
10      Section 2.01. Investors’ Board Rights 10      Section 2.02.
Removal/Resignation of Investors’ Nominee Director 10      Section 2.03.
Procedures of the Board 11      Section 2.04. Advisory Committee 11      
ARTICLE III   12 Covenants   12      Section 3.01. General Reporting Covenants
12      Section 3.02. Policy Reporting Covenants 13      Section 3.03. Policy
Covenants 15      Section 3.04. Other Affirmative Covenants 17      Section
3.05. Use of Proceeds 17      Section 3.06. Preemptive Rights 17      Section
3.07. Registration Rights 19      Section 3.08. Further Assurances 27      
ARTICLE IV   28 The Put Option   28      Section 4.01. The Put Option 28    
 Section 4.02. Failure to Perform by the Company 29      Section 4.03.
Obligations Irrevocable 29       ARTICLE V   30 Term of Agreement 30    
 Section 5.01. Term of Agreement 30


--------------------------------------------------------------------------------

- 2 -

ARTICLE VI



30

Representations and Warranties

30

     Section 6.01.

Representations and Warranties.

30

     Section 6.02.

Investors Reliance.

30





 

ARTICLE VII



31

Miscellaneous



31

     Section 7.01.    

Notices

31

     Section 7.02.

Saving of Rights.

32

     Section 7.03.

English Language

32

     Section 7.04.

Applicable Law and Jurisdiction

32

     Section 7.05.

Immunity

34

     Section 7.06.

Announcements / Confidentiality

34

     Section 7.07.

Successors and Assigns

35

     Section 7.08.

Amendments, Waivers and Consents

35

     Section 7.09.

Counterparts

35

     Section 7.10.

Costs, Expenses and Third Party Claims

35

     Section 7.11.

Entire Agreement

35

     Section 7.12.

Invalid Provisions

35

ANNEX A



38

ANTI-CORRUPTION GUIDELINES FOR IFC TRANSACTIONS

38


--------------------------------------------------------------------------------

- 3 -

ARTICLE I   1 DEFINITIONS AND INTERPRETATION 1 SECTION 1.01.     DEFINITIONS 1
SECTION 1.02. INTERPRETATION. 9 SECTION 1.03. NO THIRD PARTY RIGHTS 9 SECTION
1.04. EXCEPTIONS TO NO THIRD PARTY RIGHTS 9 ARTICLE II 10 CORPORATE GOVERNANCE
10 SECTION 2.01. INVESTORS’ BOARD RIGHTS 10 SECTION 2.02. REMOVAL/RESIGNATION OF
INVESTORS’ NOMINEE DIRECTOR 10 SECTION 2.03. PROCEDURES OF THE BOARD 11 SECTION
2.04. ADVISORY COMMITTEE 11 ARTICLE III 12 COVENANTS   12 SECTION 3.01. GENERAL
REPORTING COVENANTS 12 SECTION 3.02. POLICY REPORTING COVENANTS 13 SECTION 3.03.
POLICY COVENANTS 15 SECTION 3.04. OTHER AFFIRMATIVE COVENANTS 17 SECTION 3.05.
USE OF PROCEEDS 17 SECTION 3.06. PREEMPTIVE RIGHTS 17 SECTION 3.07. REGISTRATION
RIGHTS 19 SECTION 3.08. FURTHER ASSURANCES 27 ARTICLE IV 28 THE PUT OPTION 28
SECTION 4.01. THE PUT OPTION 28 SECTION 4.02. FAILURE TO PERFORM BY THE COMPANY
29 SECTION 4.03. OBLIGATIONS IRREVOCABLE 29 ARTICLE V 30 TERM OF AGREEMENT 30
SECTION 5.01. TERM OF AGREEMENT 30 ARTICLE VI   30 REPRESENTATIONS AND
WARRANTIES 30 SECTION 6.01. REPRESENTATIONS AND WARRANTIES 30 SECTION 6.02.
INVESTORS RELIANCE 30 ARTICLE VII 31


--------------------------------------------------------------------------------

- 4 -

MISCELLANEOUS 31 SECTION 7.01. NOTICES 31 SECTION 7.02. SAVING OF RIGHTS 32
SECTION 7.03.      ENGLISH LANGUAGE 32 SECTION 7.04. APPLICABLE LAW AND
JURISDICTION 32 SECTION 7.05. IMMUNITY 34 SECTION 7.06. ANNOUNCEMENTS /
CONFIDENTIALITY 34 SECTION 7.07. SUCCESSORS AND ASSIGNS 35 SECTION 7.08.
AMENDMENTS, WAIVERS AND CONSENTS 35 SECTION 7.09. COUNTERPARTS 35 SECTION 7.10.
COSTS, EXPENSES AND THIRD PARTY CLAIMS 35 SECTION 7.11. ENTIRE AGREEMENT 35
SECTION 7.12. INVALID PROVISIONS 35 ANNEX A 38 ANTI-CORRUPTION GUIDELINES FOR
IFC TRANSACTIONS 38 ANNEX B 41 ANNUAL MONITORING REPORT 41 ANNEX C 50 MINIMUM
INSURANCE REQUIREMENTS 50 ANNEX D 51 LIST OF DEVELOPING OR EMERGING MARKET
COUNTRIES   IN WHICH THE PROCEEDS MUST BE USED 51 SCHEDULE 1 53 FORM OF LETTER
TO COMPANY’S AUDITORS 53 SCHEDULE 2 55 ACTION PLAN 55 SCHEDULE 3 56 FORM OF PUT
NOTICE 56


--------------------------------------------------------------------------------

POLICY AGREEMENT

POLICY AGREEMENT (this “Agreement”), dated April 11, 2016, between:

(1)     NET 1 UEPS TECHNOLOGIES, INC., a corporation organized and existing
under the laws of the State of Florida (the “Company”);

(2)     INTERNATIONAL FINANCE CORPORATION, an international organization
established by Articles of Agreement among its member countries including the
United States of America and South Africa (“IFC”); and

(3)     IFC African, Latin American and Caribbean Fund, LP, a limited
partnership formed under the laws of the United Kingdom (“ALAC”);

(4)     IFC Financial Institutions Growth Fund, LP, a limited partnership formed
under the laws of the United Kingdom (“FIG”); and

(5)     Africa Capitalization Fund, Ltd., a Mauritius limited company (“AFCAP”
and together with IFC, ALAC and FIG, the “Investors”).

RECITALS

(A)     Pursuant to a Subscription Agreement, dated April 11, 2016 (the
“Subscription Agreement”) by and among the Investors and the Company, each
Investor has severally agreed to purchase from the Company the number of fully
paid and non-assessable shares of Common Stock in the Company set forth opposite
its name in the Subscription Agreement on the terms and conditions of the
Subscription Agreement;

(B)     The Investors have adopted certain operational policy requirements for
their transactions and the Investors require adherence by the Company to these
specific requirements and provisions as provided for in this Agreement as a
condition of the Investors Subscription; and

(C)     Accordingly, as a condition of the Investors’ obligations under the
Subscription Agreement, the Company and the Investors have agreed to enter into
this Agreement.

ARTICLE I
Definitions and Interpretation

Section 1.01. Definitions. Wherever used in this Agreement, the following terms
have the following meanings:

“Accounting Standards” means accounting principles generally accepted in the
United States, applied on a consistent basis;

“Action Plan” means the plan attached as Schedule 2 (Action Plan) setting out
the specific social and environmental measures to be undertaken by the Company;

“Advisory Committee” has the meaning set forth in Section 2.04 (Advisory
Committee);

“AFCAP” has the meaning set forth in the preamble;

--------------------------------------------------------------------------------

- 2 -

“Affiliate” means, with respect to any Person, any Person directly or indirectly
Controlling, Controlled by or under common Control with, that Person;

“ALAC” has the meaning set forth in the preamble;

“AML/CFT” means anti-money laundering and combating the financing of terrorism;

“AML/CFT Officer” means a senior officer of the Company whose duties include
oversight or supervision of the implementation and operation of, and compliance
with, the Company’s AML/CFT policies, procedures and controls;

“Annual Monitoring Report” means the annual monitoring report, in form and
substance satisfactory to each Investor, setting out the specific social,
environmental and developmental impact information to be provided by the
Company, substantially in the form of Annex B hereto, as the same may be amended
or supplemented from time to time with the Investor’s consent;

“Applicable Law” means all applicable statutes, laws, ordinances, rules and
regulations, including but not limited to, any license, permit or other
governmental Authorization, in each case as in effect from time to time;

“Applicable S&E Law” means all applicable statutes, laws, ordinances, rules and
regulations of each country in which the Company or any Subsidiary does
business, including, without limitation, all Authorizations setting standards
concerning environmental, social, labor, health and safety or security risks of
the type contemplated by the Performance Standards or imposing liability for the
breach thereof;

“Auditors” means the independent registered public accounting firm of the
Company;

“Authority” means any national, supranational, regional or local government or
governmental, statutory, regulatory, administrative, fiscal, judicial, or
government-owned body, department, commission, authority, tribunal, agency or
entity, or central bank (or any Person whether or not government owned and
howsoever constituted or called, that exercises the functions of a central
bank);

“Authorization” means any consent, registration, filing, agreement,
notarization, certificate, license, approval, permit, authority or exemption
from, by or with any Authority, whether given by express action or deemed given
by failure to act within any specified time period and all corporate, creditors’
and stockholders’ approvals or consents;

“Authorized Representative” means any individual who is duly authorized by the
Company to act on its behalf and whose name and a specimen of whose signature
appear on the Certificate of Incumbency and Authority most recently delivered by
the Company to each Investor;

“Board of Directors” or “Board” means the board of directors of the Company
nominated and elected from time to time in accordance with Section 2.01
(Investors’ Board Rights);

“Bona Fide Offer” means a bona fide offer to acquire all the outstanding Common
Stock of the Company;

“Business Day” means a day when banks are open for business in New York, New
York and Johannesburg, South Africa;

--------------------------------------------------------------------------------

- 3 -

“CAO” means the Compliance Advisor Ombudsman, the independent accountability
mechanism for the Investors that impartially responds to environmental and
social concerns of affected communities and aims to enhance outcomes;

“CAO’s Role” means the role of the CAO which is:

(a)     to respond to complaints by Persons who have been or are likely to be
directly affected by the social or environmental impacts of IFC projects; and

(b)     to oversee audits of IFC’s social and environmental performance,
particularly in relation to sensitive projects, and to ensure compliance with
IFC’s social and environmental policies, guidelines, procedures and systems;

“Certificate of Incumbency and Authority” means a certificate provided to each
Investor by the Company substantially in the form set forth in Schedule 5 (Form
of Certificate of Incumbency and Authority) to the Subscription Agreement;

“Chairman” means the chairman of the Board of Directors elected or appointed
from time to time;

“Charter” means the Amended and Restated Articles of Incorporation and Amended
and Restated By-Laws of the Company or, as applicable, the organizational
documents of any Subsidiary;

“Coercive Practice” has the meaning set forth in Annex A (Anti-Corruption
Guidelines for IFC Transactions);

“Collusive Practice” has the meaning set forth in Annex A (Anti-Corruption
Guidelines for IFC Transactions);

“Common Stock” means the common stock, par value $0.001 per share, of the
Company; “Company” has the meaning set forth in the preamble;

“Company Operations” means all of the existing and future financing operations
of the Company and its Subsidiaries;

“Company’s Knowledge” means the knowledge of the Company’s executive officers
after making due inquiry of the individuals within the Company’s and its
Subsidiaries’ having responsibility for the matter in question;

“Confidential Information” means any written information, which is clearly
marked “confidential”, concerning the businesses and affairs of the Company or
any of its Subsidiaries that the Company has provided or shall in the future
provide to the Investors, but excluding information that: (i) is or becomes
available to the public from a source other than any Investor; (ii) was
available to an Investor prior to its disclosure to the Investors by the
Company; (iii) was or is developed by an Investor independently of, and without
reference to any other information within the scope of this definition; (iv) is
required to be disclosed by action of any court, tribunal or regulatory
authority or by any requirement of law, legal process, regulation, or
governmental order, decree or rule, or is necessary or desirable for the
Investors to disclose in connection with any proceeding in any court or tribunal
or before any regulatory authority in order to preserve its rights; (v) the
Company agrees may be disclosed; (vi) is or becomes available to any Investor
from sources which to such Investor’s knowledge are under no obligation of
confidentiality to the Company; or (vii) is or becomes stale and out-of-date or
no longer material to the Company and its Subsidiaries, provided that in the
case of Intellectual Property, such Intellectual Property shall not cease to be
Confidential Information pursuant to this sub-clause (vii) without the prior
consent of the Company (not to be unreasonably withheld);

--------------------------------------------------------------------------------

- 4 -

“Control” means the power to direct the management or policies of a Person,
directly or indirectly, whether through the ownership of shares or other
securities, by contract or otherwise; provided that, in any event, the direct or
indirect ownership of twenty percent (20%) or more of the voting share capital
of a Person is deemed to constitute Control of that Person, and “Controlling”
and “Controlled” have corresponding meanings;

“Controlling Person” has the meaning set forth in Section 3.07(b)(xvii)
(Registration Rights);

“Corrupt Practice” has the meaning set forth in Annex A (Anti-Corruption
Guidelines for IFC Transactions);

“Director” means an individual who is a member of the Board of the Company;

“Dollars” or “$” means the lawful currency of the United States of America;

“Equity Securities” means the Company’s Common Stock, preferred stock, bonds,
loans, warrants, rights, options or other similar instruments or securities
which are convertible into or exercisable or exchangeable for, or which carry a
right to subscribe for or purchase shares of Common Stock or any instrument or
certificate representing a beneficial ownership interest in the Common Stock,
including global depositary receipts and American depository receipts and any
other security issued by the Company, even if not convertible into Common Stock,
that derives its value and/or return based on the financial performance of the
Company or its Common Stock;

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended;

“Financial Year” means the accounting year of the Company commencing each year
on July 1 and ending on the following June 30, or such other period as the
Company, upon thirty (30) days’ prior written notice to each Investor, from time
to time designates as its accounting year;

“Fraudulent Practice” has the meaning set forth in Annex A (Anti-Corruption
Guidelines for IFC Transactions);

“General Meeting” means either a special meeting of the Company’s shareholders
or the annual meeting of the Company’s shareholders;

“IFC” has the meaning set forth in the preamble;

“Indemnitee” shall mean each Investor and its officers, directors, employees,
agents, representatives and Affiliates;

“Intellectual Property” means any or all of the following and all rights in,
arising out of, or associated with any or all of the following:

(a)     all U.S., foreign and international patents and patent rights (including
all patents, patent applications, provisional patent applications, and any and
all divisions, continuations, continuations-in-part, reissues, re-examinations
and extensions thereof, and all invention registrations and invention
disclosures);

(b)     all trademarks and trademark rights, service marks and service mark
rights, trade names and trade name rights, service names and service name rights
(including all goodwill, common law rights and governmental or other
registrations or applications for registration pertaining thereto), designs,
trade dress, brand names, business and product names, internet domain names,
logos and slogans;

--------------------------------------------------------------------------------

- 5 -

(c)     all copyrights and copyright rights (including all common law rights,
and governmental or other registrations or applications for registration
pertaining thereto, and renewal rights therefor);

(d)     all sui generis database rights, ideas, inventions (whether patentable
or not), invention disclosures, improvements, technology know-how, show-how,
trade secrets, formulas, systems, processes, designs, methodologies, industrial
models, works of authorship, databases, content, graphics, technical drawings,
statistical models, algorithms, modules, computer programs, technical
documentation, business methods, work product, intellectual and industrial
property licenses, proprietary information and documentation relating to any of
the foregoing;

(e)     all mask works, mask work registrations and applications therefor;

(f)     all industrial designs and any registrations and applications therefor
throughout the world;

(g)     all computer software including all source code, object code, firmware,
development tools, files, records and data, and all media on which any of the
foregoing is recorded; and

(h)     all similar, corresponding or equivalent rights to any of the foregoing;

“Investor Shares” means the Equity Securities of the Company purchased by the
Investors pursuant to the Subscription Agreement and/or otherwise held by the
Investors from time to time, including without limitation Equity Securities
purchased pursuant to Section 3.06 (Preemptive Rights), and any Equity
Securities issued by way of stock split or stock dividend on such Investor
Shares;

“Investors” has the meaning set forth in the preamble;

“Investors Subscription” means the subscription for Equity Securities of the
Company by the Investors as provided for in Article II of the Subscription
Agreement;

“Investors’ Nominee Director” has the meaning set forth in Section 2.01(a)
(Investors’ Board Rights);

“Investors’ Observer” has the meaning set forth in Section 2.01(c) (Investors’
Board Rights);

“Material Adverse Effect” means a material adverse effect on:

(a)     the Company’s and its Subsidiaries’ assets or properties, taken as a
whole;

(b)     the Company’s and its Subsidiaries’ business prospects or financial
condition, taken as a whole;

(c)     the ability of the Company’s and its Subsidiaries’ businesses or
operations, taken as a whole, to continue as a going concern; or

(d)     the ability of the Company to (i) comply with its obligations under this
Agreement, the Subscription Agreement or its Charter and (ii) ensure that each
of its Subsidiaries complies with its obligations under this Agreement or its
organizational documents;

--------------------------------------------------------------------------------

- 6 -

“Nasdaq” means The Nasdaq Global Select Market;

“New Securities” has the meaning set forth in Section 3.06(f) (Preemptive
Rights);

“Obstructive Practice” has the meaning set forth in Annex A (Anti-Corruption
Guidelines for IFC Transactions);

“Performance Standards” means IFC’s Performance Standards on Social &
Environmental Sustainability, dated January 1, 2012, copies of which are
available publicly on the IFC website at
http://www.ifc.org/wps/wcm/connect/Topics_Ext_Content/IFC_External_Corporate_Site/IFC+Sustainability/Su
stainability+Framework/Sustainability+Framework+-+2012/#PerformanceStandards;

“Person” means any individual, corporation, company, partnership, firm,
voluntary association, joint venture, trust, unincorporated organization,
Authority or any other entity whether acting in an individual, fiduciary or
other capacity;

“Plan Put Trigger Event” means the rejection by the Board of Directors of the
Company of a Bona Fide Offer at a time when the Company has in place, or in
response to such Bona Fide Offer the Company implements, a shareholder rights
plan or similar plan that has the effect of precluding a hostile offer for the
Company as a result of the triggering of rights to purchase additional shares of
Common Stock or stock of the potential acquirer at a discount if an acquiring
person has beneficial ownership of Common Stock representing more than a
specified percentage of the Common Stock (such plan a “Shareholder Rights
Plan”);

“Prospectus” means the prospectus or prospectuses included in any Registration
Statement (including, without limitation, a prospectus that includes any
information previously omitted from a prospectus filed as part of an effective
Registration Statement in reliance on Rule 430A under the Securities Act or any
successor rule thereto), as amended or supplemented by any prospectus
supplement, including any Shelf Supplement, with respect to the terms of the
offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus or prospectuses;

“Put Notice” means a notice delivered by an Investor to the Company pursuant to
Section 4.01(b) (The Put Option) substantially in the form of Schedule 3;

“Put Option” has the meaning set forth in Section 4.01(a) (The Put Option);

“Put Price” means the amount obtained by multiplying the Put Price Per Share by
the number of Put Shares specified in the relevant Put Notice (with any Equity
Securities other than Common Stock treated as if converted into or exercised or
exchanged for Common Stock of the Company at the date of the Put Notice);

“Put Price Per Share” means:

  (a)

in the case of a Put Trigger Event and a Threshold Put Trigger Event, the higher
of (i) (x) in respect of Put Shares purchased pursuant to the Subscription
Agreement the price per Investor Share paid by the Investors pursuant to the
Subscription Agreement and (y) in respect of Put Shares purchased pursuant to
Section 3.06 (Preemptive Rights) the price per Investor Share paid by the
Investors in such transaction and (ii) the volume weighted average price per
share, as reported by Bloomberg, prevailing for the sixty (60) Nasdaq trading
days preceding the Put Trigger Event or Threshold Put Trigger Event, as
applicable; and


--------------------------------------------------------------------------------

- 7 -

  (b)

in the case of a Plan Put Trigger Event, the highest price offered in any Bona
Fide Offer;

“Put Shares” means the Investor Shares owned by any Investor exercising its Put
Option that were purchased by such Investor pursuant to the Subscription
Agreement or Section 3.06 (Preemptive Rights) of this Agreement, and any Equity
Securities issued by way of stock split or stock dividend on such Investor
Shares;

“Put Trigger Event” means (1) the formal filing by a governmental Authority of a
complaint or instituting an action that specifically alleges, or a court of
competent jurisdiction enters a judgment (whether or not the action giving rise
to such judgment is brought by a governmental Authority) finding that, the
Company or any of its Subsidiaries (i) engaged in or authorized or permitted any
Affiliate or any other Person acting on its or their behalf to engage in any
Sanctionable Practice with respect to the Company or any of its Subsidiaries;
(ii) entered into any transaction or engaged in activity prohibited under
Section 3.03(d) or (iii) failed to comply with Section 3.03(f); or (2) an
indictment of the Company or any of its Subsidiaries issued under the laws of
the United States charging the Company or any of its Subsidiaries with the
conduct described in clauses (1)(i), (ii) or (iii) above, regardless of whether
such conduct occurred prior to or after the date hereof;

“Registrable Securities” means (a) the Investor Shares and (b) any shares of
Common Stock issued or issuable with respect to any shares described in
subsection (a) above by way of a stock dividend or stock split or in exchange
for or upon conversion of such shares or otherwise in connection with a
combination of shares, distribution, recapitalization, merger, consolidation,
other reorganization or other similar event with respect to the Common Stock (it
being understood that, for purposes of this Agreement, a Person shall be deemed
to be a holder of Registrable Securities whenever such Person has the right to
then acquire or obtain from the Company any Registrable Securities, whether or
not such acquisition has actually been effected). As to any particular
Registrable Securities, such securities shall cease to be Registrable Securities
when (i) the SEC has declared a Registration Statement covering such securities
effective and such securities have been disposed of pursuant to such effective
Registration Statement, (ii) such securities are sold under circumstances in
which all of the applicable conditions of Rule 144 are met, (iii) such
securities become eligible for sale pursuant to Rule 144 without volume or
manner-of-sale restrictions and without the requirement for the Company to be in
compliance with the current public information requirement under Rule 144(c)(1),
as set forth in a written opinion letter to such effect, addressed, delivered
and reasonably acceptable to the applicable transfer agent and the holders of
such securities, (iv) such securities are otherwise transferred, or (v) such
securities have ceased to be outstanding;

“Registration Statement” means any registration statement of the Company,
including the Prospectus, amendments and supplements (including Shelf
Supplements) to such registration statement, including post-effective
amendments, all exhibits and all material incorporated by reference in such
registration statement;

“Related Party” means any Person: (a) that holds a material interest in the
Company or any Subsidiary; (b) in which the Company or any Subsidiary holds a
material interest; (c) that is otherwise an Affiliate of the Company; (d) who
serves (or has within the past twelve (12) months served) as a director, officer
or employee of the Company; or (e) who is a member of the family of any
individual included in any of the foregoing. For the purpose of this definition,
“material interest” shall mean a direct or indirect ownership of shares
representing at least twenty percent (20%) of the outstanding voting power or
equity of the Company or any Subsidiary;

“Rule 144” means Rule 144 under the Securities Act or any successor rule
thereto;

“S&E Management System” means the Company’s social and environmental management
system, as implemented or in effect from time to time, enabling it to identify,
assess and manage the social and environmental risks in respect of the Company
Operations on an ongoing basis in accordance with the S&E Requirements;

--------------------------------------------------------------------------------

- 8 -

“S&E Officer” means a senior officer of the Company to be responsible for
administration and oversight of the S&E Management System, initially appointed
in accordance with the Action Plan;

“S&E Requirements” means the social and environmental obligations to be
undertaken by the Company and its Subsidiaries to ensure compliance with: (a)
Applicable S&E Laws and (b) the Performance Standards;

“Sanctionable Practice” means any Corrupt Practice, Fraudulent Practice,
Coercive Practice, Collusive Practice, or Obstructive Practice, as those terms
are defined herein and interpreted in accordance with the Anti-Corruption
Guidelines attached to this Agreement as Annex A (Anti-Corruption Guidelines for
IFC Transactions);

“SEC” means the U.S. Securities and Exchange Commission or any other federal
agency administering the Securities Act and the Exchange Act at the time;

“Securities Act” means the U.S. Securities Act of 1933, as amended;

“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes applicable to the sale of Registrable Securities, and fees
and disbursements of counsel for any holder of Registrable Securities, except
for the reasonable fees and disbursements of counsel for the holders of
Registrable Securities required to be paid by the Company pursuant to Section
3.09(c);

“Settlement Completion” has the meaning set forth in Section 4.01(c)(ii) (The
Put Option);

“Settlement Date” means the date for settlement of the purchase of the relevant
Put Shares by the Company, as such date is specified by an Investor in the Put
Notice, which shall be not less than ten (10) days nor more than sixty (60) days
after the date of the Put Notice and shall be a Business Day;

“Shelf Registration” has the meaning set forth in Section 3.07(a)(i)
(Registration Rights);

“Shareholder Rights Plan” has the meaning set forth in the definition of Plan
Put Trigger Event;

“Shelf Registration Statement” has the meaning set forth in Section 3.07(a)(i)
(Registration Rights);

“Shelf Supplement” has the meaning set forth in Section 3.07(a)(ii)
(Registration Rights);

“Shelf Takedown” has the meaning set forth in Section 3.07(a)(ii) (Registration
Rights);

“Shell Bank” means a bank incorporated in a jurisdiction in which it has no
physical presence and which is not an Affiliate of a regulated bank or a
regulated financial group;

“Subscription Agreement” has the meaning set forth in the Recitals;

“Subsidiary” means with respect to the Company, an Affiliate over fifty per cent
(50%) of whose capital is owned, directly or indirectly, by the Company;

“Threshold Put Trigger Event” means the adoption of a Shareholder Rights Plan at
a time when there is no Bona Fide Offer currently pending and where the
beneficial ownership threshold that would “trigger” the separation of the rights
from the Common Stock (the “Threshold Trigger”) is less than twenty percent
(20%) or such lower amount that is expressly stated in the Florida Business
Corporation Act;

--------------------------------------------------------------------------------

- 9 -

“Threshold Trigger” has the meaning set forth in the definition of Threshold Put
Trigger Event; and

“Transaction Documents” means this Agreement and the Subscription Agreement.

Section 1.02. Interpretation. In this Agreement, unless the context otherwise
requires:

(a)     headings are for convenience only and do not affect the interpretation
of this Agreement;

(b)     words importing the singular include the plural and vice versa;

(c)     a reference to an Annex, Article, party, Schedule or Section is a
reference to that Article or Section of, or that Annex, party or Schedule to,
this Agreement;

(d)     a reference to a document in the “agreed form” is a reference to a
document approved and for the purposes of identification initialed by or on
behalf of the parties thereto;

(e)     a reference to a document includes an amendment or supplement to, or
replacement or novation of, that document but disregarding any amendment,
supplement, replacement or novation made in breach of this Agreement;

(f)     general words in this Agreement shall not be given a restrictive meaning
by reason of their being preceded or followed by words indicating a particular
class of acts, matters or things or by examples falling within the general
words;

(g)     a reference to a party to any document includes that party’s successors
and permitted assigns; and

(h)     unless stated otherwise herein, a reference to “shares of the Company”
means shares of the Company of any class.

Section 1.03. No Third Party Rights. Subject to Section 1.04 (Exceptions to No
Third Party Rights), a Person who is not a party to this Agreement has no right
to enforce or enjoy the benefit of any term of this Agreement.

Section 1.04. Exceptions to No Third Party Rights.

(a)     Any Person entitled to indemnity under Section 7.10 (Costs, Expenses and
Third Party Claims) may enforce such Person’s rights thereunder subject to and
in accordance with the terms of this Agreement.

(b)     This Agreement may be rescinded or terminated and a term may be amended
or waived without the permission of any Indemnitee or its permitted assignees
even if that removes a right which the Indemnitee or its permitted assignees
would otherwise have.

(c)     No Indemnitee or its permitted assignees may enforce a term of this
Agreement without the prior written consent of each Investor, which may be
provided in its sole discretion. Such consent by each Investor may be subject to
any terms and conditions that it may determine in its sole discretion.

(d)     No Indemnitee may, without the prior written consent of each Investor
and the Company (such consent not to be unreasonably withheld, conditioned or
delayed), assign, charge or otherwise dispose of any rights it may have under
this Agreement or grant or create any third party interest therein.

--------------------------------------------------------------------------------

- 10 -

ARTICLE II
Corporate Governance

Section 2.01. Investors’ Board Rights.

(a)     For so long as the Investors in aggregate beneficially own Investor
Shares representing at least five percent (5%) of the issued and outstanding
voting shares of the Company:

  (i)

the Investors shall have the right to nominate one (1) Director (the “Investors’
Nominee Director”) to the Board, and the Company shall take all commercially
reasonably action to cause the election of such nominee, including nominating
and recommending to the stockholders of the Company such person for election,
and

        (ii)

the Board shall at all times maintain the following committees: an Audit
Committee, a Nominating and Corporate Governance Committee and a Remuneration
Committee. As long as the Investors’ Nominee Director satisfies the independence
requirements of Nasdaq listing standards and other Applicable Law, the
Investors’ Nominee Director shall be appointed as a member of the Audit
Committee and shall have the right to attend meetings of the Nominating and
Corporate Governance Committee and Remuneration Committee as an observer. Any
financial audit of the Company must be in compliance with the Accounting
Standards and approved by the Audit Committee. The Investors’ Nominee Director
shall be appointed as a member of any committee formed by the Board to consider
and/or implement a Shareholder Rights Plan.

The Investors agree that the Investors’ Nominee Director shall be an individual
that is not an executive officer or employee of the Company or any of its
Subsidiaries and does not otherwise fall within paragraphs (A)-(F) of NASDAQ
Marketplace Rule 4200(a)(15).

(b)     For so long as the Investors in aggregate beneficially own Investor
Shares representing at least two and one-half percent (2.5%) of the issued and
outstanding voting shares of the Company, the Investors shall have the right to
appoint an observer (the “Investors’ Observer”) to the Board at any time when
they have not designated, or do not have the right to designate, a person to
serve as a Director on the Board, provided such observer enters into a customary
observer agreement containing, among other provisions, confidentiality and
non-use obligations with respect to information acquired from the Company. The
Investors’ Observer shall have the right to attend all meetings of the Audit
Committee, the Nominating and Corporate Governance Committee and the
Remuneration Committee as an observer. The Investors’ Observer shall have the
same information rights and receive the same information at the same time as
each of the members of the Board and committees (but will have no voting
rights).

Section 2.02. Removal/Resignation of Investors’ Nominee Director. The Investors
may require the removal of the Investors’ Nominee Director or Investors’
Observer at any time and shall be entitled to nominate another Person as the
Investors’ Nominee Director or Investors’ Observer in place of any Investors’
Nominee Director or Investors’ Observer, respectively, so removed. In the event
of the resignation, retirement or vacation of office of the Investors’ Nominee
Director or Investors’ Observer, the Investors shall be entitled, subject to
Section 2.01 (Investors’ Board Rights), to nominate another Person as the
Investors’ Nominee Director or Investors’ Observer, as applicable, in place of
such Investors’ Nominee Director or Investors’ Observer and the Company shall
ensure, to the fullest extent of all its rights and powers, that such nominee is
promptly appointed as a Director or observer.

--------------------------------------------------------------------------------

- 11 -

Section 2.03. Procedures of the Board.

(a)     The Board shall meet at least once every quarter of each Financial Year
subject to an annual schedule and confirmation of the date of the next Board
meeting at the previous Board meeting.

(b)     Written notice of each meeting of the Board, and an agenda setting out
in detail the items of business proposed to be transacted at such meeting
together with necessary information and supporting documents, shall be given to
all the Directors. Written notice of each meeting of a committee of the Board,
and an agenda setting out in detail the items of business proposed to be
transacted at such meeting together with necessary information and supporting
documents, shall be given to all Directors on that committee. Written notice of
a meeting and the materials to be provided under this Section 2.03(b) shall be
sent to the address notified from time to time by the Directors at least five
(5) Business Days in advance of such meeting; provided that where,
exceptionally, the Board or a committee of the Board is required to make a
decision in circumstances in which the foregoing notice requirements cannot be
observed, such notice and information requirements may be waived with the
unanimous approval of all Directors or, in the case of a meeting of a committee
of the Board, all Directors on that committee.

(c)     The Company shall not amend Section 4.11 or Article VI of the Company’s
bylaws as in effect on the date hereof without the prior consent of the
Investors. The Company shall enter into an indemnification agreement with each
Director.

(d)     The Board shall maintain a director remuneration and expense
reimbursement policy providing for the payment of directors’ fees and
reimbursement of expenses to any Director who is not an employee of the Company.
Such policy shall include reimbursement of the reasonable expenses incurred by
such Directors: (i) in attending a board or committee meeting or a General
Meeting or any other meeting which the Director is requested to attend in his
capacity as a Director of the Company (including the reasonable costs of travel
and attendance of an Investors’ Nominee Director or Investors’ Observer); and
(ii) in obtaining independent legal or professional advice in furtherance of his
or her duties as a Director.

(e)     If any action is to be taken by written consent of the Board (or a
committee thereof) in lieu of a meeting, the Company shall circulate, together
with the proposed written consent, the information it determines in good faith
is necessary to enable the Directors to make a fully-informed, good faith
decision with respect to such the matter(s) that are the subject of such
consent, and the Company shall provide each Director such additional information
as any Director may reasonably request with respect to the matter being
considered.

Section 2.04. Advisory Committee. As soon as practicable, but in any event no
later than thirty (30) days after the date hereof, the Company shall create, and
thereafter maintain in existence, an advisory committee (the “Advisory
Committee”) which will act as an advisor to the Company’s chief executive
officer. The Advisory Committee will, among other things, advise on guidelines
to govern future acquisitions, strategic partnerships and similar activities of
the Company and its Subsidiaries. Members of the Advisory Committee shall be
comprised of the Company’s chief executive officer, the Company’s chief
financial officer, certain individuals with experience in the area of financial
technology designated by the Investors in their sole discretion and, if approved
by the Company’s chief executive officer, certain external individuals with
experience in the area of financial technology. For the avoidance of doubt, the
Advisory Committee shall not have any decision-making authority or authority to
create any obligation on behalf of the Company, and the Board shall have no
obligation to follow its advice. The Company shall indemnify and hold harmless
the non-employee members of the Advisory Committee to the maximum extent
permitted under Applicable Law for any reasonable and documented costs, expenses
or liabilities incurred by each such member in connection with his or her
activities or his or her position as a member of the Advisory Committee, other
than those arising directly from such member’s gross negligence, bad faith or
willful misconduct. The Company’s obligation to have an Advisory Committee will
terminate when the Investors in aggregate beneficially own Investor Shares
representing less than five percent (5%) of the issued and outstanding voting
shares of the Company.

--------------------------------------------------------------------------------

- 12 -

ARTICLE III
Covenants

Section 3.01. General Reporting Covenants.

(a)     The Company shall furnish to each Investor the following information:

 

(i)

within ninety (90) days after the end of each Financial Year, (A) annual
consolidated financial statements (a balance sheet as of the end of such
Financial Year and the related statements of operations, comprehensive income,
changes in equity and cash flows for the Financial Year then ended) for the
Company, audited in accordance with the Accounting Standards and certified by
the Auditors, together with an opinion of the Auditors on the Company’s internal
control over financial reporting, and (B) the consolidating worksheet used by
the Company to prepare its consolidated financial statements, certified by the
Company’s chief financial officer as (x) being prepared in accordance with the
Company’s books and records and accounting policies in all material respects,
(y) containing all adjustments necessary for purposes of presenting the
Company’s consolidated financial statements in accordance with the Accounting
Standards and (z) fairly presenting in all material respects the financial
condition and results of operations of the Company and each of the consolidating
groups shown thereon; and

 

 

   

(ii)

within forty-five (45) days after the end of the first three quarters of each
Financial Year, (A) quarterly consolidated financial statements (a balance sheet
as of the end of such quarter and the related statements of operations,
comprehensive income, changes in equity and cash flows for the quarter and
Financial Year to date then ended) for the Company, prepared in accordance with
the Accounting Standards and (B) the consolidating worksheet used by the Company
to prepare its consolidated financial statements for such quarter, certified by
the Company’s chief financial officer as (x) being prepared in accordance with
the Company’s books and records and accounting policies in all material
respects, (y) containing all adjustments necessary for purposes of presenting
the Company’s consolidated financial statements in accordance with the
Accounting Standards and (z) fairly presenting in all material respects the
financial condition and results of operations of the Company and each of the
consolidating groups shown thereon; and

 

 

   

(iii)

within fifteen (15) days after receipt thereof by the Company, any management
letter or similar letter from the Auditors; and

 

 

   

(iv)

no later than fifteen (15) days before commencement of each Financial Year, the
proposed annual budget, and promptly following approval by the Board of any
amended budget for such Financial Year, the amended budget; and


--------------------------------------------------------------------------------

- 13 -

(v)

no later than thirty (30) days before the General Meeting, the notice, agenda
and relevant meeting materials for the General Meeting; and

 

(vi)

no later than fifteen (15) days after each General Meeting, the minutes thereof
reflecting decisions adopted at such meeting; and

 

(vii)

promptly after becoming aware thereof the name of any person or “group” (within
the meaning of Rule 13d-5 under the Exchange Act) that beneficially owns more
than five percent of any class of the Company’s securities.

Notwithstanding the foregoing, the Company shall not be required to furnish to
the Investors any of the foregoing information to the extent such information is
available on the SEC’s EDGAR website and the Company has notified each Investor
of the posting of such information with a link to such information.

(b)     Pursuant to the Subscription Agreement, the Company has irrevocably
authorized and instructed the Auditors (whose fees and expenses shall be for the
account of the Company) to communicate directly with each Investor at any time
regarding the Company’s financial statements, accounts and operations. The
Company shall take such actions, issue such additional instructions and deliver
such additional documents as necessary to procure the Auditors’ compliance with
such instruction, including without limitation having the Company provide any
customary indemnity and/or engagement letter required by the Auditors as a
condition to their providing to the Investors any information they may request,
it being understood that any such information request will be evaluated by the
Auditors with reference to the relevant auditing standards, laws and its formal
policy and may be declined on these grounds. No later than thirty (30) days
after any change in Auditors, the Company shall so authorize and instruct the
new Auditors pursuant to a letter in the form set forth in Schedule 1 (Form of
Letter to Company’s Auditors) and provide a copy of the Company’s instructions
and any other related documentation to each Investor.

(c)     The Company shall promptly provide to the Investors such information as
any Investor from time to time reasonably requests with regard to the Company
and any of its Subsidiaries. The Company shall provide to the Investors’ Nominee
Director or Investors’ Observer, as applicable, all information as and when
provided to any other Director in his or her capacity as a Director and, at any
Investor’s request and to the extent consistent with Applicable Law, shall also
provide such information to such Investor. Unless prohibited by Applicable Law,
the Investors’ Nominee Director and Investors’ Observer may provide to each
Investor any information that the Investors’ Nominee Director and Investors’
Observer receives in his or her capacity as a Director or observer,
respectively, including, without limitation, any information related to Company
Operations, and may provide periodic reports to each Investor related to the
discharge of his or her duties as a Director.

(d)     Each Investor may at any time, by notice to the Company, elect not to
receive any of the information described in this Section 3.01. In this case, the
Company shall provide such Investor with copies of all information publicly
disclosed that is not otherwise available on the SEC’s EDGAR website.

Section 3.02. Policy Reporting Covenants.

(a)     The Company shall promptly notify each Investor upon becoming aware of:
(i) any material litigation, investigation or proceeding commenced or to the
Company’s Knowledge threatened against the Company or any Subsidiary, (ii) any
criminal investigations or proceedings commenced or to the Company’s Knowledge
threatened against the Company or any Related Party, (iii) the occurrence of a
Put Trigger Event, and any such notification shall specify the nature of the
action or proceeding and any steps that the Company proposes to take in response
to the same unless, and then only to the extent, the Company’s counsel concludes
in good faith such specification would jeopardize attorney-client or work
product privilege and advises each Investor of such determination, (iv) the
occurrence of a Plan Put Trigger Event, and any such notification shall specify
the terms of the Bona Fide Offer and include any correspondence received by the
Company setting forth the Bona Fide Offer, or (v) the occurrence of a Threshold
Put Trigger Event, and any such notification shall specify why the Board
determined to have the Threshold Trigger of less than twenty percent (20%).
Separate notification to each Investor pursuant to this Section 3.02(a) shall
not be required to the extent such information is filed with the SEC and
available on the SEC’s EDGAR website and the Company has notified each Investor
of the posting of such information with a link to such information.

--------------------------------------------------------------------------------

- 14 -

(b)     Upon each Investor’s request, and with no less than three (3) days prior
notice to the Company, the Company shall permit representatives of each Investor
and the CAO, during normal office hours, to:

  (i)

visit any of the sites and premises where the business of the Company or its
Subsidiaries is conducted;

        (ii)

inspect any of the sites, facilities, plants and equipment, offices, branches
and other facilities of the Company or its Subsidiaries;

        (iii)

have access to the books of account and all records of the Company and its
Subsidiaries; and

        (iv)

have access to those employees, agents, contractors and subcontractors of the
Company and its Subsidiaries who have or may have knowledge of matters with
respect to which such Investor or the CAO seeks information;

provided that in the case of the CAO, such access shall be solely for the
purpose of carrying out the CAO’s Role.

(c)     The Company shall, and shall ensure that each of its Subsidiaries shall:

  (i)

within ninety (90) days after the end of each Financial Year, deliver to each
Investor the corresponding Annual Monitoring Report confirming compliance with
the Action Plan, the social and environmental covenants set forth in this
Agreement and Applicable S&E Law, or, as the case may be, identifying any
non-compliance or failure (other than any immaterial non-compliance or failure),
and the actions being taken to remedy it, and including such information as any
Investor shall reasonably require in order to measure the ongoing development
results of such Investor’s investment in the Investor Shares, which information
the Investors may hold and use in accordance with IFC’s Access to Information
Policy, dated January 1, 2012, which is available at
http://www.ifc.org/wps/wcm/connect/98d8ae004997936f9b7bffb2b4b33c15/IFCPolic
yDisclosureInformation.pdf?MOD=AJPERES; and

        (ii)

within three (3) days after becoming aware of the occurrence, notify each
Investor of any social, labor, health and safety, security or environmental
incident, accident or circumstance having, or which could reasonably be expected
to have, any material adverse social and/or environmental impact or any material
adverse impact on the implementation or operation of the Company’s Operations in
compliance with the S&E Requirements, specifying in each case the nature of the
incident, accident, or circumstance and the impact or effect arising or likely
to arise therefrom, and the measures the Company and/or the relevant Subsidiary,
as applicable, is taking or plans to take to address them and to prevent any
future similar event; and keep each Investor informed of the on-going
implementation of those measures.


--------------------------------------------------------------------------------

- 15 -

(d)     The Company shall furnish to each Investor, within ninety (90) days
after the end of each Financial Year, at least one of the following:

  (i)

a report by the AML/CFT Officer on the implementation of, and compliance with,
the Company’s AML/CFT policies, procedures and controls;

        (ii)

an internal or external auditor’s assessment on the adequacy of the Company’s
AML/CFT policies, procedures and controls; or

        (iii)

a report by the AML/CFT regulator of the Company concerning the Company’s
compliance with local AML/CFT laws and regulations.

(e)     The Company shall furnish to each Investor, within thirty (30) days
after the renewal or replacement of any of the insurance policies referred to in
Section 3.03(g) (Policy Covenants) and Annex C, a copy of that policy.

(f)     Each Investor may at any time, by notice to the Company, elect not to
receive any of the information described in this Section 3.02. In this case, the
Company shall provide such Investor with copies of all information publicly
disclosed that is not otherwise available on the SEC’s EDGAR website.

Section 3.03. Policy Covenants.

(a)     Sanctionable Practices.

  (i)

The Company hereby agrees that it shall not engage in (nor authorize or permit
any Affiliate or any other Person acting on its behalf to engage in) any
Sanctionable Practice with respect to the Company;

        (ii)

The Company shall not, and shall not permit any of its Subsidiaries and any
stockholder that Controls the Company and or any counterparty of the Company or
any Subsidiary in respect of a material transaction, to (x) enter into a
business relationship with any Person that is currently a target of any economic
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department or (y) provide any financing or services to or in connection
with any activity in any sector under embargo by the United Nations;

        (iii)

The Company further covenants that should it become aware of any violation of
Section 3.03(a)(i), it shall promptly notify each Investor; and

        (iv)

If any Investor notifies the Company of its concern that there has been a
violation of Section 3.03(a)(i), the Company shall cooperate in good faith with
the Investors and their representatives in determining whether such a violation
has occurred, and shall respond promptly and in reasonable detail to any
reasonable request from any Investor, and shall furnish documentary support for
such response upon such Investor’s request.


--------------------------------------------------------------------------------

- 16 -

(b)     Affirmative Environmental Covenants. The Company shall and shall ensure
that each of its Subsidiaries shall:

  (i)

implement the Action Plan and undertake Company Operations in compliance in all
material respects with the S&E Requirements and all Applicable S&E Law; and

        (ii)

periodically review the form of the report setting out the specific social,
environmental and developmental impact information to be provided by the Company
in respect of Company Operations (the “S&E Annual Monitoring Report”) and advise
each Investor as to whether revision of the form is necessary or appropriate in
light of changes to Company Operations and revise the form of the S&E Annual
Monitoring Report, if applicable, with the prior written consent of each
Investor.

(c)     Negative Environmental Covenants. The Company shall not and shall ensure
that each of its Subsidiaries shall not amend, waive the application of, or
otherwise materially restrict the scope or effect of, the S&E Management System
(including the Action Plan and the S&E Requirements) without the prior written
consent of each of the Investors.

(d)     UN Security Council Resolutions. The Company shall not and shall ensure
that each of its subsidiaries shall not: (i) enter into any transaction with, or
for the benefit of, any of the individuals or entities named on lists
promulgated by the United Nations Security Council under Chapter VII of the
United Nations Charter or currently a target of any economic sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“Sanctions Target”); or (ii) engage in any activity prohibited by
any resolution of the United Nations Security Council under Chapter VII of the
United Nations Charter or any business relationship with any Sanctions Target.

(e)     Shell Banks. The Company shall and shall ensure that each of its
Subsidiaries shall institute, maintain and comply with commercially reasonable
internal procedures and controls to ensure that:

  (i)

any financial institution with which the Company or its Subsidiaries conducts
business or enters into any transaction, or through which the Company or its
Subsidiaries transmits any funds, does not have correspondent banking
relationships with any Shell Bank; and

        (ii)

the Company shall not and shall ensure that each of its Subsidiaries shall not
conduct business or enter into any transaction with, or transmit any funds
through a Shell Bank.

(f)     AML/CFT. The Company shall, and shall ensure that each of its
Subsidiaries shall, take commercially reasonable steps to institute, maintain
and comply with internal policies, procedures and controls for AML/CFT
consistent with its business and customer profile, in compliance with national
laws and regulations, and in furtherance of applicable AML/CFT best practices
recommendations of the Organization for Economic Co-operation and Development’s
Financial Action Task Force on Money Laundering.

(g)     Insurance. The Company shall, and shall ensure that each of its
Subsidiaries shall: (i) insure and keep insured with reputable insurers that
cover such risks and contain such policy limits, types of coverage as are
adequate to insure against risks to which the Company, its Subsidiaries and
their respective employees, business, properties and other assets would
reasonably be expected to be exposed to in the operation of the business as
currently conducted and as proposed to be conducted, including without
limitation the insurances specified in Annex C, on terms and conditions
reasonably acceptable to each Investor; (ii) promptly notify the relevant
insurer of any claim under any policy written by that insurer and diligently
pursue that claim; (iii) comply with all warranties and conditions under each
insurance policy; (iv) not do or omit to do, or permit to be done or not done,
anything which might prejudice the Company’s (and/or any of its Subsidiaries’
right to claim or recover under any insurance policy; and (v) within 30 days of
any renewal or replacement of an insurance policy required in Annex C, provide
to each Investor a copy of that policy.

--------------------------------------------------------------------------------

- 17 -

(h)     Shareholder Rights Plan. The Company shall not adopt a Shareholder
Rights Plan having a term of more than one (1) year, provided that the foregoing
shall not prevent the Company from adopting a new Shareholder Rights Plan to
replace the expired Shareholder Rights Plan. The Threshold Trigger in any
Shareholder Rights Plan adopted by the Board shall be established at twenty
percent (20%) or such lower amount that is expressly stated in the Florida
Business Corporation Act (the “20% Threshold Trigger”) unless the Board, or
committee thereof implementing the Shareholder Rights Plan, determines, upon the
advice of counsel, that using a 20% Threshold Trigger would reasonably be
expected to be inconsistent with its fiduciary duties, in which event the
Threshold Trigger shall be set at the highest percentage determined by the Board
or such committee to be consistent with such fiduciary duties.

Section 3.04. Other Affirmative Covenants. The Company shall and shall ensure
that each of its Subsidiaries shall:

(a)     undertake its business, activities and investments in compliance in all
material respects with Applicable Law; and

(b)     adopt and maintain a policy designed to maximize its ownership of
Intellectual Property developed or acquired in the course of its operations,
which policy shall require the Company and its Subsidiaries to: (i) cause all
material technological developments, patentable or unpatentable, inventions,
discoveries or improvements by the Company’s or any of its Subsidiaries’
officers or employees to be documented in accordance with appropriate
professional standards; and (ii) cause all officers and key employees, and to
the extent practicable, consultants of the Company and its Subsidiaries, to
enter into non-disclosure and proprietary rights agreements in customary form,
approved by the Board of Directors.

Section 3.05. Use of Proceeds. The Company shall use the proceeds from the sale
of the Investor Shares for (i) capital expenditures; (ii) acquisitions in the
financial technology sector pursuant to guidelines to be adopted by the Company
taking into account the recommendations of the Advisory Committee; and (iii)
general corporate purposes. A majority of all such proceeds must be used for the
forgoing purposes in developing countries or emerging markets specified on Annex
D. The Company shall not use of any such proceeds in the territories of any
country that is not a member of the World Bank or for reimbursements of
expenditures in those territories or for goods produced in or services supplied
from any such territory. Notwithstanding anything herein to the contrary, each
Investor acknowledges that nothing in this Section 3.05 shall prohibit the
Company from using its existing cash reserves in countries or markets not
specified in Annex D, provided such use complies with Applicable Law and does
not violate Section 3.03(d).

Section 3.06. Preemptive Rights. For so long as the Investors hold in aggregate
5% of the outstanding shares of Common Stock of the Company, each Investor shall
have the right to purchase its pro-rata share of New Securities in the manner
set out below:

(a)     If the Company proposes to issue New Securities, it shall give each
Investor written notice of its intention, describing the New Securities, their
price, and their general terms of issuance, and specifying each Investor’s
pro-rata share of such issuance (the “Issue Notice”). Each Investor shall have
thirty (30) days after any such notice is delivered (the “Notification Date”) to
give the Company written notice that it agrees to purchase part or all of its
pro-rata share of the New Securities for the price and on the terms specified in
the Issue Notice (the “Subscription Notice”). Each Investor may also notify the
Company in the Subscription Notice that it is willing to buy a specified number
of the New Securities (“Additional Securities”) not taken up by the other
Investors (“Unpurchased Securities”) for the price and on the terms specified in
the Issue Notice.

--------------------------------------------------------------------------------

- 18 -

(b)     For the avoidance of doubt, the Company shall not issue any New
Securities until after the Notification Date.

(c)     If an Investor has indicated that it is willing to buy Additional
Securities (an “Overallotment Investor”), the Company shall give such
Overallotment Investor written notice of the total number of Unpurchased
Securities within five (5) days of the expiry of the thirty (30) day period
referred to in Section 3.06(a). Such notice shall specify the particulars of the
payment process for the New Securities to be purchased by such Overallotment
Investor pursuant to the Subscription Notice.

(d)     On the tenth (10th) Business Day after expiry of the thirty (30) day
period referred to in Section 3.06(a):

 

(i)

each Investor shall subscribe for the number of its pro-rata shares specified in
the Subscription Notice;

 

 

 

 

(ii)

if an Investor has indicated that it is willing to buy Additional Securities,
such Overallotment Investor shall also subscribe for the lower of the number of
Additional Securities and its pro rata share of the number of Unpurchased
Securities;

        (iii)

each Investor shall pay the relevant consideration to the Company; and

        (iv)

the Company shall register in the name of each Investor the number of New
Securities for which such Investor has subscribed.

(e)     If the Company has not consummated the proposed issuance of New
Securities within one hundred twenty days (120) days following the date of the
Issuance Notice, the Company may not issue such New Securities without again
complying with this Section 3.06.

(f)     “New Securities” shall mean any Equity Securities of the Company ;
provided, that the term “New Securities” does not include:

  (i)

Common Stock (or options to purchase Common Stock) issued or issuable to
officers, directors and employees of, or consultants to, the Company pursuant to
an equity incentive plan that has been approved by the Board of Directors, not
to exceed five percent (5%) of the then issued and outstanding shares of Common
Stock;

        (ii)

Common Stock issuable upon the exercise, exchange or conversion of Equity
Securities outstanding as of the date of this Agreement or issued after the date
hereof pursuant to exercisable, exchangeable or convertible Equity Securities
issued in a transaction to which this Section 3.06 was applicable;


--------------------------------------------------------------------------------

- 19 -

  (iii)

Common Stock issued or issuable in connection with any stock split or stock
dividend of the Company;

        (iv)

Common Stock (or options or warrants to purchase Common Stock) issued or
issuable to banks, equipment lessors or other financial institutions pursuant to
a debt financing or commercial leasing transaction approved by the Board of
Directors, not to exceed two and one-half percent (2.5%) of the then issued and
outstanding shares of Common Stock; and

        (v)

Common Stock issued or issuable pursuant to the bona fide acquisition of another
Person by the Company by merger, purchase of substantially all of the assets of
such Person, or exchange of shares or other transaction, in each case, approved
by the Board of Directors, not to exceed five percent (5%) of the then issued
and outstanding shares of Common Stock.

(g)     If any Investor is unable to exercise, in whole or in part, its right to
purchase New Securities pursuant to this Section 3.06, such Investor shall have
the right to transfer its rights to purchase New Securities to any other
Investor or to any Affiliate of any Investor.

Section 3.07. Registration Rights.

(a)     Short Form Registration.

(i)     As soon as practicable, but in any event no later than thirty (30) days,
after the Subscription Date, the Company shall (i) prepare and file with the SEC
a Registration Statement on Form S-3 or the then appropriate form (or a
post-effective amendment to a currently effective Registration Statement) for an
offering to be made on a delayed or continuous basis pursuant to Rule 415 under
the Securities Act or any successor rule thereto (a “Shelf Registration
Statement”) that covers all Registrable Securities then outstanding for an
offering to be made on a delayed or continuous basis pursuant to Rule 415 under
the Securities Act or any successor rule thereto (a “Shelf Registration”) and
(ii) use its commercially reasonable efforts to cause such Shelf Registration
Statement to be declared effective by the SEC as soon as practicable thereafter.
If, after the filing of a Shelf Registration Statement, an Investor requests
registration under the Securities Act of additional Registrable Securities
(including Registrable Securities acquired pursuant to Section 3.06 (Preemptive
Rights)) pursuant to such Shelf Registration, the Company shall, as soon as
practicable, but in any event no later than thirty (30) days after the date of
such request, amend such Shelf Registration Statement to cover such additional
Registrable Securities.

(ii)    At any time that a Shelf Registration Statement is effective but no more
than once each calendar quarter, if an Investor delivers a notice to the Company
(a “Shelf Takedown Notice”) stating that such Investor (and each other Investor
electing to join in such Shelf Takedown) intends to effect an offering of all or
part of its Registrable Securities included in such Shelf Registration Statement
(a “Shelf Takedown”) and the Company is eligible to use such Shelf Registration
Statement for such Shelf Takedown, then the Company shall take all actions
reasonably required, including amending or supplementing (a “Shelf Supplement”)
such Shelf Registration Statement, to enable such Registrable Securities to be
offered and sold as contemplated by such Shelf Takedown Notice; provided,
however, that before an Investor delivers a Shelf Takedown Notice, it shall
contact the other Investors to determine whether they wish to participate in the
Shelf Takedown, and include in such Shelf Takedown Notice any Registrable
Securities requested to be included by such other Investor(s); and provided
further that in no event shall the Company be obligated to comply with more than
one (1) Shelf Takedown Notice in the aggregate in any calendar quarter from any
or all Investors. Each Shelf Takedown Notice shall specify the number of
Registrable Securities to be offered and sold under the Shelf Takedown and the
Investors participating. The Company shall prepare and file with the SEC a Shelf
Supplement as soon as practicable (but in no event later than five (5) Business
Days) after the date on which it received the Shelf Takedown Notice and, if such
Shelf Supplement is an amendment to such Shelf Registration Statement, shall use
its commercially reasonable efforts to cause such Shelf Supplement to be
declared effective by the SEC as soon as practicable thereafter.

--------------------------------------------------------------------------------

- 20 -

(iii)   If (A) the Company has filed a Registration Statement (the “Initial
Registration Statement”) with the SEC that covers Registrable Securities (the
“Initial Registrable Securities”), (B) pursuant to Rule 415(a)(5) under the
Securities Act or any successor rule thereto, the Initial Registration Statement
may no longer be used for offers and sales of any of the Initial Registrable
Securities, and (C) any of the Initial Registrable Securities are Registrable
Securities at the time that (B) above occurs, the Company shall prepare and file
with the SEC within the time limits required by Rule 415 under the Securities
Act or any successor rule thereto a new Registration Statement covering any
Initial Registrable Securities that have not ceased to be Registrable Securities
for an offering to be made on a delayed on continuous basis pursuant to Rule 415
under the Securities Act or any successor rule thereto (a “New Registration
Statement”) and shall use its commercially reasonable efforts to cause such New
Registration Statement to be declared effective by the SEC as soon as
practicable thereafter.

(iv)    The Company may postpone for up to forty-five (45) days the filing of a
Shelf Supplement for a Shelf Takedown if the Board determines in its reasonable
good faith judgment that such Shelf Takedown would (A) materially interfere with
a significant acquisition, corporate organization, financing, securities
offering or other similar transaction involving the Company; (B) require
premature disclosure of material information that the Company has a bona fide
business purpose for preserving as confidential; or (C) render the Company
unable to comply with requirements under the Securities Act or Exchange Act. The
Company shall, within one (1) day following the decision of the Board to delay
such filing, provide each Investor with a certificate signed by the Chairman
stating that the Board has determined to postpone the filing, the reason for the
postponement and the expected date of filing. The Company may delay a Shelf
Takedown hereunder only once in any period of 12 consecutive months.

(v)     If the Investors request a Shelf Takedown and elect to distribute the
Registrable Securities covered by its request in an underwritten offering, they
shall so advise the Company as a part of its request made pursuant to Section
3.07(a)(ii). The Investors participating in the Shelf Takedown shall select the
investment banking firm or firms to act as the managing underwriter or
underwriters in connection with such offering; provided, that such selection
shall be subject to the consent of the Company, which consent shall not be
unreasonably withheld, conditioned or delayed.

(vi)    The Company shall not include in any Shelf Takedown any securities which
are not Registrable Securities without the prior written consent of the
Investors participating in the Shelf Takedown. If a Shelf Takedown involves an
underwritten offering and the managing underwriter of the requested Shelf
Takedown advises the Company and the Investors participating in the Shelf
Takedown in writing that in its reasonable and good faith opinion the number of
shares of Common Stock proposed to be included in the Shelf Takedown, including
all Registrable Securities and all other shares of Common Stock proposed to be
included in such underwritten offering, exceeds the number of shares of Common
Stock which can be sold in such underwritten offering and/or the number of
shares of Common Stock proposed to be included in such Shelf Takedown would
adversely affect the price per share of the Common Stock proposed to be sold in
such underwritten offering, the Company shall include in such Shelf Takedown (i)
first, the shares of Common Stock that the Investors propose to sell, and (ii)
second, the shares of Common Stock, if any, proposed to be included therein by
any other Persons (including shares of Common Stock to be sold for the account
of the Company and/or other holders of Common Stock) allocated among such
Persons in such manner as they may agree. If the managing underwriter determines
that less than all of the Registrable Securities proposed to be sold can be
included in such offering, then the Registrable Securities that are included in
such offering shall be allocated pro rata among the Investors on the basis of
the number of Registrable Securities owned by each such Investor.

--------------------------------------------------------------------------------

- 21 -

(b)     Registration Procedures. In connection with the Company’s obligations
under Section 3.07(a) and if and whenever the Investors request that any
Registrable Securities be distributed in a Shelf Takedown pursuant to the
provisions of Section 3.07(a), the Company shall use its commercially reasonable
efforts to effect the registration of the offer and sale of such Registrable
Securities under the Securities Act in accordance with the intended method of
disposition thereof, and pursuant thereto the Company shall as soon as
practicable and as applicable:

  (i)

subject to Section 3.07(a)(iv), prepare and file with the SEC a Registration
Statement covering such Registrable Securities and use its commercially
reasonable efforts to cause such Registration Statement to be declared
effective;

        (ii)

prepare and file with the SEC such amendments, post-effective amendments and
supplements, including Shelf Supplements, to such Registration Statement and the
Prospectus used in connection therewith as may be necessary to keep such
Registration Statement effective and to comply with the provisions of the
Securities Act with respect to the disposition of all Registrable Securities
subject thereto for a period ending on the date on which all the Registrable
Securities subject thereto have been sold pursuant to such Registration
Statement;

        (iii)

at least five (5) Business Days before filing such Registration Statement,
Prospectus or amendments or supplements thereto with the SEC, furnish to one
counsel selected by the Investors copies of such documents proposed to be filed,
which documents shall be subject to the review, comment and approval of such
counsel; provided that the Company shall not have any obligation to modify any
information (other than any information related to any seller) if the Company
reasonably expects that so doing would cause (A) the Registration Statement to
contain an untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading or (B) the Prospectus to contain an untrue statement of a
material fact or to omit to state a material fact necessary in order to make the
statements made, in light of the circumstances under which they were made, not
misleading;

        (iv)

notify each selling Investor, promptly after the Company receives notice
thereof, of the time when such Registration Statement has been declared
effective or a supplement, including a Shelf Supplement, to any Prospectus
forming a part of such Registration Statement has been filed with the SEC;

        (v)

furnish to each selling Investor such number of copies of the Prospectus
included in such Registration Statement (including each preliminary Prospectus)
and any supplement thereto, including a Shelf Supplement (in each case including
all exhibits and documents incorporated by reference therein), and such other
documents as such seller may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by such seller;

        (vi)

use its commercially reasonable efforts to register or qualify such Registrable
Securities under such other securities or “blue sky” laws of such jurisdictions
as any selling Investor reasonably requests and do any and all other acts and
things which may be reasonably necessary or advisable to enable such Investor to
consummate the disposition in such jurisdictions of the Registrable Securities
owned by Investor; provided, that the Company shall not be required to qualify
generally to do business, subject itself to general taxation or consent to
general service of process in any jurisdiction where it would not otherwise be
required to do so but for this Section 3.07(b)(vi);


--------------------------------------------------------------------------------

- 22 -

(vii)

notify each selling Investor, at any time when a Prospectus relating thereto is
required to be delivered under the Securities Act, of the happening of any event
that would cause the Prospectus included in such Registration Statement to
contain an untrue statement of a material fact or omit any fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading, and, at the request of any such Investor,
the Company shall prepare a supplement or amendment to such Prospectus so that,
as thereafter delivered to the purchasers of such Registrable Securities, such
Prospectus shall not contain an untrue statement of a material fact or omit to
state any fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading;

 

(viii)



make available, upon reasonable notice and during normal business hours, for
inspection by any selling Investor, any underwriter participating in any
disposition pursuant to such Registration Statement and any attorney,
independent registered public accounting firm or other agent retained by any
such Investor or underwriter (each, an “Inspector”), all financial and other
records, pertinent corporate documents and properties of the Company as shall be
reasonably necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s officers, directors and employees to
supply all information reasonably requested by any such Inspector in connection
with such Registration Statement;

 

(ix)

provide a transfer agent and registrar (which may be the same entity) for all
such Registrable Securities not later than the effective date of such
registration;

 

(x)

use its commercially reasonable efforts to cause such Registrable Securities to
be listed on each securities exchange on which the common stock is then listed;

 

(xi)

in connection with an underwritten offering, enter into such customary
agreements (including underwriting and lock-up agreements in customary form) and
take all such other customary actions as the participating Investors or the
managing underwriter of such offering reasonably request in order to expedite or
facilitate the disposition of such Registrable Securities (including, without
limitation, making appropriate officers of the Company available to participate
in “road show” and other customary marketing activities (including one-on-one
meetings with prospective purchasers of the Registrable Securities), provided
that the Company shall not be obligated to participate in any non- telephonic
“road show” more than once in any eighteen (18) month period);

 

(xii)

otherwise comply with all applicable rules and regulations of the SEC and make
available to its stockholders an earnings statement (in a form that satisfies
the provisions of Section 11(a) of the Securities Act and Rule 158 under the
Securities Act or any successor rule thereto) no later than thirty (30) days
after the end of the 12-month period beginning with the first day of the
Company’s first full fiscal quarter after the effective date of such
Registration Statement, which earnings statement shall cover said 12-month
period, and which requirement will be deemed to be satisfied if the Company
timely files complete and accurate information on Forms 10-K, 10-Q and 8-K under
the Exchange Act and otherwise complies with Rule 158 under the Securities Act
or any successor rule thereto;

 

(xiii)

furnish to each selling Investor and each underwriter, if any, with (i) a
written legal opinion of the Company’s outside counsel, dated the closing date
of the offering, in form and substance as is customarily given in opinions of
the Company’s counsel to underwriters in underwritten registered offerings; and
(ii) on the date of the applicable Prospectus, on the effective date of any
post-effective amendment to the applicable Registration Statement and at the
closing of the offering, dated the respective dates of delivery thereof, a
“comfort” letter signed by the Company’s independent registered public
accounting firm in form and substance as is customarily given in accountants’
letters to underwriters in underwritten registered offerings;


--------------------------------------------------------------------------------

- 23 -

(xiv)

without limiting Section 3.07(b)(v), use its commercially reasonable efforts to
cause such Registrable Securities to be registered with or approved by such
other governmental agencies or authorities as may be necessary by virtue of the
business and operations of the Company to enable the Investors to consummate the
disposition of such Registrable Securities in accordance with their intended
method of distribution thereof;

 

(xv)

notify the Investors promptly of any request by the SEC for the amending or
supplementing of such Registration Statement or Prospectus or for additional
information;

 

(xvi)



advise the Investors, promptly after it shall receive notice or obtain knowledge
thereof, of the issuance of any stop order by the SEC suspending the
effectiveness of such Registration Statement or the initiation or threatening of
any proceeding for such purpose and promptly use its commercially reasonable
efforts to prevent the issuance of any stop order or to obtain its withdrawal at
the earliest possible moment if such stop order should be issued;

 

(xvii)









if any Registration Statement refers to any Investor by name or otherwise as the
holder of any securities of the Company and if in its sole and exclusive
judgment such Investor is or might be deemed to be an underwriter or
“controlling person” (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act) of the Company (each such Person a “Controlling
Person”), such Investor shall have the right to require (A) the insertion
therein of language, in form and substance satisfactory to such Investor and
presented to the Company in writing, to the effect that the holding by such
Investor of such securities is not to be construed as a recommendation by such
Investor of the investment quality of the Company’s securities covered thereby
and that such holding does not imply that such Investor shall assist in meeting
any future financial requirements of the Company, or (B) in the event that such
reference to such Investor by name or otherwise is not required by the
Securities Act or any similar federal statute then in force, the deletion of the
reference to such Investor;

 

(xviii)



cooperate with the Investors to facilitate the timely preparation and delivery
of certificates representing the Registrable Securities to be sold pursuant to
such Registration Statement or Rule 144 free of any restrictive legends and
representing such number of shares of Common Stock and registered in such names
as the Investors may reasonably request a reasonable period of time prior to
sales of Registrable Securities pursuant to such Registration Statement or Rule
144; provided, that the Company may satisfy its obligations hereunder without
issuing physical stock certificates through the use of The Depository Trust
Company’s Direct Registration System;

 

(xix)

upon the Registration Statement covering the Registrable Securities being
declared effective by the SEC, removing any restrictive notation placed on the
Registrable Securities as contemplated by Section 3.02(f)(iv) of the
Subscription Agreement;


--------------------------------------------------------------------------------

- 24 -

 

(xx)

take no direct or indirect action prohibited by Regulation M under the Exchange
Act; provided, that, to the extent that any prohibition is applicable to the
Company, the Company will take all reasonable action to make any such
prohibition inapplicable; and

 

 

 

 

(xxi)

otherwise use its commercially reasonable efforts to take all other steps
necessary to effect the registration of such Registrable Securities contemplated
hereby.

(c)     Expenses. All expenses (other than Selling Expenses) incurred by the
Company in complying with its obligations pursuant to this Agreement and in
connection with the registration and disposition of Registrable Securities shall
be paid by the Company, including, without limitation, all (i) registration and
filing fees (including, without limitation, any fees relating to filings
required to be made with, or the listing of any Registrable Securities on, any
securities exchange or over-the-counter trading market on which the Registrable
Securities are listed or quoted); (ii) underwriting expenses (other than
underwriting fees, commissions or discounts); (iii) expenses of any audits
incident to or required by any such registration; (iv) fees and expenses of
complying with securities and “blue sky” laws (including, without limitation,
fees and disbursements of counsel for the Company in connection with “blue sky”
qualifications or exemptions of the Registrable Securities); (v) printing
expenses; (vi) messenger, telephone and delivery expenses; (vii) fees and
expenses of the Company’s counsel and independent registered public accounting
firm; (viii) Financial Industry Regulatory Authority, Inc. filing fees (if any);
and (ix) reasonable and documented fees and expenses of one counsel for the
Investors participating in such registration as a group (selected by the
Investors holding Registrable Securities included in the registration). In
addition, the Company shall be responsible for all of its internal expenses
incurred in connection with the consummation of the transactions contemplated by
this Agreement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties) and the expense of
any annual audits. All Selling Expenses relating to the offer and sale of
Registrable Securities registered under the Securities Act pursuant to this
Agreement shall be borne and paid by the holders of such Registrable Securities,
in proportion to the number of Registrable Securities included in such
registration for each such holder.

(d)     Indemnification.

(i)     The Company shall indemnify and hold harmless, to the fullest extent
permitted by law, each holder of Registrable Securities, such holder’s officers,
directors, managers, members, partners, stockholders and Affiliates, each
underwriter, broker or any other Person acting on behalf of such holder of
Registrable Securities and each other Controlling Person, if any, who controls
any of the foregoing Persons, against all losses, claims, actions, damages,
liabilities and expenses, joint or several, to which any of the foregoing
Persons may become subject under the Securities Act or otherwise, insofar as
such losses, claims, actions, damages, liabilities or expenses arise out of or
are based upon (A) any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, Prospectus, preliminary Prospectus,
free writing prospectus (as defined in Rule 405 under the Securities Act or any
successor rule thereto) or any amendment thereof or supplement thereto or any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of a Prospectus,
preliminary Prospectus or free writing prospectus, in light of the circumstances
under which they were made) not misleading or (B) any violation or alleged
violation by the Company of the Securities Act or any other similar federal or
state securities laws or any rule or regulation promulgated thereunder
applicable to the Company and relating to action or inaction required of the
Company in connection with any such registration, qualification or compliance;
and shall reimburse such Persons for any reasonable and documented legal or
other expenses incurred by any of them in connection with investigating or
defending any such loss, claim, action, damage or liability, except insofar as
the same are caused by or contained in any information furnished in writing to
the Company by such holder expressly for use therein or by such holder’s failure
to deliver a copy of the Registration Statement, Prospectus, preliminary
Prospectus, free writing prospectus (as defined in Rule 405 under the Securities
Act or any successor rule thereto) or any amendments or supplements thereto (if
the same was required by applicable law to be so delivered) after the Company
has furnished such holder with a sufficient number of copies of the same prior
to any written confirmation of the sale of Registrable Securities. This
indemnity shall be in addition to any liability the Company may otherwise have.

--------------------------------------------------------------------------------

- 25 -

(ii)    In connection with any registration in which a holder of Registrable
Securities is participating, each such holder shall furnish to the Company in
writing such information as the Company reasonably requests for use in
connection with any such Registration Statement or Prospectus and, to the extent
permitted by law, shall indemnify and hold harmless, the Company, each director
of the Company, each officer of the Company who shall sign such Registration
Statement, each underwriter, broker or other Person acting on behalf of the
holders of Registrable Securities and each Controlling Person who controls any
of the foregoing Persons against any losses, claims, actions, damages,
liabilities or expenses resulting from any untrue or alleged untrue statement of
material fact contained in the Registration Statement, Prospectus, preliminary
Prospectus, free writing prospectus (as defined in Rule 405 under the Securities
Act or any successor rule thereto) or any amendment thereof or supplement
thereto or any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
Prospectus, preliminary Prospectus or free writing prospectus, in light of the
circumstances under which they were made) not misleading, but only to the extent
that such untrue statement or omission is contained in any information so
furnished in writing by such holder; provided, that the obligation to indemnify
shall be several, not joint and several, for each holder and shall not exceed an
amount equal to the net proceeds (after underwriting fees, commissions or
discounts) actually received by such holder from the sale of Registrable
Securities pursuant to such Registration Statement. This indemnity shall be in
addition to any liability the selling holder may otherwise have.

(iii)   Promptly after receipt by an indemnified party of notice of the
commencement of any action involving a claim referred to in this Section
3.07(d), such indemnified party shall, if a claim in respect thereof is made
against an indemnifying party, give written notice to the latter of the
commencement of such action. The failure of any indemnified party to notify an
indemnifying party of any such action shall not (unless such failure shall have
a material adverse effect on the indemnifying party) relieve the indemnifying
party from any liability in respect of such action that it may have to such
indemnified party hereunder. In case any such action is brought against an
indemnified party, the indemnifying party shall be entitled to participate in
and to assume the defense of the claims in any such action that are subject or
potentially subject to indemnification hereunder, jointly with any other
indemnifying party similarly notified to the extent that it may wish, with
counsel reasonably satisfactory to such indemnified party, and after written
notice from the indemnifying party to such indemnified party of its election so
to assume the defense thereof, the indemnifying party shall not be responsible
for any legal or other expenses subsequently incurred by the indemnified party
in connection with the defense thereof; provided that, if (A) any indemnified
party shall have reasonably concluded that there may be one or more legal or
equitable defenses available to such indemnified party which are additional to
or conflict with those available to the indemnifying party, or that such claim
or litigation involves or could have an effect upon matters beyond the scope of
the indemnity provided hereunder, or (B) such action seeks an injunction or
equitable relief against any indemnified party or involves actual or alleged
criminal activity, the indemnifying party shall not have the right to assume the
defense of such action on behalf of such indemnified party without such
indemnified party’s prior written consent (but, without such consent, shall have
the right to participate therein with counsel of its choice) and such
indemnifying party shall reimburse such indemnified party and any Controlling
Person of such indemnified party for that portion of the fees and expenses of
any counsel retained by the indemnified party which is reasonably related to the
matters covered by the indemnity provided hereunder. If the indemnifying party
is not entitled to, or elects not to, assume the defense of a claim, it shall
not be obligated to pay the fees and expenses of more than one counsel for all
parties indemnified by such indemnifying party with respect to such claim,
unless in the reasonable judgment of any indemnified party a conflict of
interest may exist between such indemnified party and any other of such
indemnified parties with respect to such claim. In such instance, the
conflicting indemnified parties shall have a right to retain one separate
counsel, chosen by the holders of a majority of the Registrable Securities
included in the registration, at the expense of the indemnifying party. An
indemnifying party shall not be liable for any settlement of any action or claim
referred to in this Section 3.07(d) effected without its written consent, such
consent not to be unreasonably withheld, conditioned or delayed.

--------------------------------------------------------------------------------

- 26 -

(iv)    If the indemnification provided for hereunder is held by a court of
competent jurisdiction to be unavailable to an indemnified party with respect to
any loss, claim, damage, liability or action referred to herein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amounts paid or payable by such indemnified party as a
result of such loss, claim, damage, liability or action in such proportion as is
appropriate to reflect the relative fault of the indemnifying party on the one
hand and of the indemnified party on the other in connection with the statements
or omissions which resulted in such loss, claim, damage, liability or action as
well as any other relevant equitable considerations; provided that the maximum
amount of liability in respect of such contribution shall be limited, in the
case of each holder of Registrable Securities, to an amount equal to the net
proceeds (after underwriting fees, commissions or discounts) actually received
by such seller from the sale of Registrable Securities effected pursuant to such
registration. The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the indemnifying party or by the indemnified party, whether the
violation of the Securities Act or any other similar federal or state securities
laws or rule or regulation promulgated thereunder applicable to the Company and
relating to action or inaction required of the Company in connection with any
applicable registration, qualification or compliance was perpetrated by the
indemnifying party or the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The parties agree that it would not be just and equitable
if contribution pursuant hereto were determined by pro rata allocation or by any
other method or allocation which does not take account of the equitable
considerations referred to herein. No Person guilty or liable of fraudulent
misrepresentation within the meaning of Section 11(f) of the Securities Act
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

(e)     Participation in Underwritten Registrations. No Person may participate
in any registration hereunder which is underwritten unless such Person (i)
agrees to sell such Person’s securities on the basis provided in any
underwriting arrangements approved by the Person or Persons entitled hereunder
to approve such arrangements and (ii) completes and executes all questionnaires,
powers of attorney, indemnities, underwriting agreements and other documents
required under the terms of such underwriting arrangements; provided that no
holder of Registrable Securities included in any underwritten registration shall
be required to make any representations or warranties to the Company or the
underwriters (other than representations and warranties regarding such holder,
such holder’s ownership of its shares of Registrable Securities to be sold in
the offering and such holder’s intended method of distribution) or to undertake
any indemnification obligations to the Company or the underwriters with respect
thereto, except as otherwise provided in Section 3.07(d).

(f)     Rule 144 Compliance. With a view to making available to the Investors
the benefits of Rule 144 and any other rule or regulation of the SEC that may at
any time permit a holder to sell securities of the Company to the public without
registration, the Company shall:

  (i)

make and keep public information available, as those terms are understood and
defined in Rule 144, at all times after the date hereof;


--------------------------------------------------------------------------------

- 27 -

  (ii)

use commercially reasonable efforts to file with the SEC in a timely manner all
reports and other documents required of the Company under the Exchange Act; and

        (iii)

furnish to any Investor so long as it owns Registrable Securities, promptly upon
request, a written statement by the Company as to its compliance with the
reporting requirements of Rule 144 and the Exchange Act, a copy of the most
recent annual or quarterly report of the Company, and such other reports and
documents so filed or furnished by the Company as such Investor may reasonably
request in connection with the sale of Registrable Securities without
registration.

(g)     Lock-up Agreement. Each Investor agrees that in connection with any
registered offering of Equity Securities of the Company, and upon the request of
the managing underwriter in such offering, such Investor shall not, without the
prior written consent of such managing underwriter, during the period commencing
on the effective date of such registration and ending on the date specified by
such managing underwriter (such period not to exceed ninety (90) days), (i)
offer, pledge, sell, contract to sell, grant any option or contract to purchase,
purchase any option or contract to sell, hedge the beneficial ownership of or
otherwise dispose of, directly or indirectly, any shares of Common Stock or any
securities convertible into, exercisable for or exchangeable for shares of
Common Stock held immediately before the effectiveness of the Registration
Statement for such offering, or (ii) enter into any swap or other arrangement
that transfers to another, in whole or in part, any of the economic consequences
of ownership of such securities, whether any such transaction described in
clause (i) or (ii) above is to be settled by delivery of Common Stock or such
other securities, in cash or otherwise, provided, however, that the foregoing
shall not prevent any Investor from exercising the Put Option with respect to
its Investor Shares. The foregoing provisions of this Section 3.07(g) shall not
apply to sales of Registrable Securities to be included in such offering
pursuant to Section 3.07(a), and shall be applicable to the Investors only if
all officers and directors of the Company and all stockholders owning more than
five percent (5%) of the Company’s outstanding Common Stock are subject to the
same restrictions. Each Investor agrees to execute and deliver such other
agreements as may be reasonably requested by the Company or the managing
underwriter which are consistent with the foregoing or which are necessary to
give further effect thereto. Notwithstanding anything to the contrary contained
in this Section 3.07(g), each Investor shall be released, pro rata, from any
lock-up agreement entered into pursuant to this Section 3.07(g) in the event and
to the extent that the managing underwriter or the Company permit any
discretionary waiver or termination of the restrictions of any lock-up agreement
pertaining to any officer, director or holder of greater than five percent (5%)
of the outstanding Common Stock.

(h)     Preservation of Rights. The Company shall not (i) grant any demand or
“piggyback” registration rights to any third party without also granting the
same rights to each Investor or (ii) enter into any agreement, take any action,
or permit any change to occur, with respect to its securities that violates or
subordinates the rights expressly granted to the Investors in this Agreement.

Section 3.08. Further Assurances. The Company shall exercise all such rights and
powers as are available to it to take, or cause to be taken, such actions, and
do, perform, execute and deliver, or cause to be done, performed, executed and
delivered, all acts, deeds and documents necessary, proper or advisable to
ensure compliance with and to fully and effectually implement the provisions of
this Agreement, including making, or causing to be made, all governmental,
regulatory and administrative filings with any appropriate Authority, as
promptly as reasonably possible.

--------------------------------------------------------------------------------

- 28 -

ARTICLE IV
The Put Option

Section 4.01. The Put Option.

(a)     The Company hereby grants to each Investor an option (the “Put Option”)
to sell to the Company on one occasion, and the Company is obligated to purchase
from each Investor upon exercise of each such option, all of such Investor’s Put
Shares in accordance with the terms of this Article IV.

(b)     The Put Option may be exercised by each Investor by delivery to the
Company of a Put Notice at any time within

  (i)

in the case of a Put Trigger Event, ninety (90) days following the earlier of
(x) receipt by the Investors of written notice from the Company that a Put
Trigger Event has occurred or (y) written notice given to the Company by the
Investors that a Put Trigger Event has occurred;

        (ii)

in the case of a Plan Put Trigger Event, thirty (30) days following the
Company’s receipt of a Bona Fide Offer, provided that any increase in such the
price offered in such Bona Fide Offer, or any Bona Fide Offer by another Person,
shall trigger a new thirty (30) day period; and

        (iii)

in the case of a Threshold Put Trigger Event, ninety (90) days following the
earlier of (x) receipt by the Investors of written notice from the Company that
a Threshold Put Trigger Event has occurred or (y) written notice given to the
Company by the Investors that a Threshold Put Trigger Event has occurred.

The Put Notice shall specify the Put Price for the Put Shares (and the basis for
its determination of the Put Price), the bank account into which the Put Price
shall be paid, the nature of the relevant Put Trigger Event, if applicable, and
the applicable Settlement Date. The failure of any Investor to exercise the Put
Option following (i) the occurrence of a Put Trigger Event shall not preclude
the subsequent exercise of the Put Option if a subsequent Put Trigger Event
occurs, (ii) the occurrence of a Plan Put Trigger Event shall not preclude the
subsequent exercise of the Put Option if a subsequent Bona Fide Offer is
received and (iii) the occurrence of a Threshold Put Trigger Event shall not
preclude the subsequent exercise of the Put Option if a new Shareholder Rights
Plan is adopted that constitutes a Threshold Put Trigger Event.

(c)     On the Settlement Date:

  (i)

the Company shall pay to each Investor, into the bank account specified by such
Investor, the Put Price set out in the Put Notice in Dollars in immediately
available funds, without deduction whatsoever for any fees, Taxes (excluding for
the avoidance of doubt Taxes on any gains realized by any Investor), duties,
costs or other charges howsoever called (all of which shall be borne by the
Company); and

        (ii)

such Investor shall, simultaneously with receipt of the Put Price, transfer to
the Company free of all Liens and other encumbrances and rights of third parties
the certificates, if any, or book-entry shares evidencing title to the Put
Shares together with such instruments of transfer, if any, as required by
Applicable Law (“Settlement Completion”).


--------------------------------------------------------------------------------

- 29 -

In the event the Company is prohibited by Applicable Law from repurchasing, or
otherwise does not have sufficient cash to repurchase, all the Put Shares, as
reasonably determined by the Board in good faith and certified to such Investor
by the Chairman, the Company shall repurchase as many Put Shares as it can for
cash (pro rata among the Investors exercising the Put Option based on the number
of Put Shares specified in their Put Notices). With respect to the Put Shares
that the Company is unable to purchase pursuant to the preceding sentence, each
Investor shall have the option to either retain the unrepurchased Put Shares or
receive a promissory note in the principal amount equal to the Put Price for the
unrepurchased Put Shares, bearing interest at the rate of ten percent (10%) per
annum (with quarterly interest payments), payable in eight (8) equal quarterly
installments with a final maturity date two (2) years from the date of issuance,
and otherwise in form and substance reasonably acceptable to such Investor.

(d)    For the avoidance of doubt, each Investor shall be entitled to any
dividends, distributions or return of capital relating to the Put Shares which
are the subject of the relevant Put Notice which were declared or otherwise had
a record date on or before the Settlement Completion, even if the payment date
is after the Settlement Completion. Until Settlement Completion, each Investor
shall be entitled to all of its rights as a stockholder (or attached to such Put
Shares) whether under this Agreement, Applicable Law or otherwise.

(e)     After delivery of a Put Notice to the Company but prior to Settlement
Completion, each Investor shall have the right (but not the obligation) in its
sole discretion to withdraw the Put Notice and its exercise of the Put Option
thereunder by written notice to the Company at any time or times.

(f)     The calculation by each Investor of the Put Price or Put Price Per Share
as set forth in the Put Notice shall be binding and conclusive for all purposes,
absent manifest error.

(g)     The Company shall notify the Investors promptly, and in any case no
later than one (1) Business Day, following the occurrence of a Plan Put Trigger
Event, Put Trigger Event or Threshold Put Trigger Event, setting forth in
reasonable detail the circumstances giving rise to such Plan Put Trigger Event,
Put Trigger Event or Threshold Put Trigger Event.

Section 4.02. Failure to Perform by the Company. Without prejudice to the
remedies available to each Investor under this Agreement or otherwise, if the
Company fails to make payment of the Put Price by the Settlement Date as
specified pursuant to this Article IV, then the Company shall pay to each
Investor having delivered a Put Notice, in Dollars on demand, at a bank account
designated by such Investor, a late payment charge which will accrue at a rate
per annum of ten percent (10%) on the amount required to be paid to such
Investor pursuant to Section 4.01(c)(i), such late payment charge to accrue
daily from (and including) the Settlement Date until (but excluding) the date
the Put Price is paid in full prorated on the basis of a 360-day year for the
actual number of days elapsed. In the case of a failure to perform by the
Company, Settlement Completion shall be deemed to occur for all purposes
hereunder (including, but not limited to, Section 4.01(d) above) on the date
such Investor effectively transfers the Put Shares to the Company after receipt
of the Put Price and any additional amounts payable by the Company pursuant to
this Section 4.02 and otherwise under this Agreement.

Section 4.03. Obligations Irrevocable. The obligations of the Company hereunder
are irrevocable and shall not be terminated, suspended or affected in any manner
by the deterioration of the financial situation or the interruption of the
operations of the Company (whether by condemnation, expropriation,
nationalization or otherwise) or the insolvency of the Company or the filing of
any bankruptcy proceeding or any similar proceeding by or against the Company or
any other circumstances whatsoever.

--------------------------------------------------------------------------------

- 30 -

ARTICLE V
Term of Agreement

Section 5.01. Term of Agreement. Except as otherwise expressly set forth herein,
this Agreement shall become effective as of the date on which the Investors
first subscribe for the Investor Shares and shall continue in force until such
time as the Investors no longer hold any Investor Shares (or any promissory note
issued to pay all or a portion of the Put Price); provided, however, that the
termination of this Agreement or cessation of effectiveness with respect to a
party shall be without prejudice to such party’saccrued rights and obligations
at the date of its termination and any legal or equitable remedies of any kind
which may accrue in connection therewith.

ARTICLE VI
Representations and Warranties

Section 6.01. Representations and Warranties. The Company hereby represents and
warrants that each of the following statements is true, accurate and not
misleading as of the date of this Agreement:

(a)     Organization and Authority. The Company is a corporation duly organized
and validly existing under the laws of its place of incorporation and has the
corporate power and authority to enter into, deliver and perform its obligations
under this Agreement;

(b)     Validity. This Agreement has been duly authorized and executed by the
Company and constitutes its valid and legally binding obligation, enforceable in
accordance with its terms, except as the same may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
rights and remedies of creditors generally and general principles of equity;

(c)     No Conflict. The execution, delivery and performance of this Agreement
will not contravene: (i) any law, regulation, order, decree or Authorization
applicable to the Company or any of its Subsidiaries; (ii) any provision of the
Company’s or any Subsidiary’s Charter; or (iii) any contractual restriction
binding on or affecting the Company or any of the Company’s assets (including
its Subsidiaries); and

(d)     Status of Authorizations. All Authorizations required for the execution
and delivery of this Agreement and the performance of its obligations hereunder
have been obtained and are in full force and effect, other than the filings
required to be made pursuant to Section 3.07.

Section 6.02. Investors Reliance. The Company acknowledges that it has made the
representations and warranties in Section 6.01 (Representations and Warranties),
with the intention of inducing each Investor to enter into this Agreement and
the Subscription Agreement and to make its Investors Subscription and that each
Investor has entered into this Agreement and the Subscription Agreement and made
its Investors Subscription on the basis of and in full reliance on such
representations and warranties.

--------------------------------------------------------------------------------

- 31 -

ARTICLE VII
Miscellaneous

Section 7.01. Notices.

(a)     Any notice, request or other communication to be given or made under
this Agreement shall be in writing. Subject to Section 7.04 (Applicable Law and
Jurisdiction), any such communication to the Company shall be delivered by email
and any such communication by any other party shall be delivered by hand,
established courier service or email (and facsimile in the case of IFC) to the
party to which it is required or permitted to be given or made at such party’s
address specified below or at such other address as such party has from time to
time designated by written notice to the other parties hereto, and shall be
effective upon the earlier of (a) actual receipt and (b) deemed receipt under
Section 7.01(b) below.

For the Company:

Net 1 UEPS Technologies, Inc.
President Place, 4th Floor,
Cnr. Jan Smuts Avenue and Bolton Road
Rosebank, Johannesburg 2196, South Africa
Attention: Mr. Serge C.P. Belamant, Chief Executive Officer
Telephone:
Email: sergeb@net1.com

For IFC:

International Finance Corporation
2121 Pennsylvania Avenue, N.W.
Washington, D.C. 20433
United States of America
Attention: Director, TMT, Venture Capital & Funds
Facsimile: +1 (202) 522-3743
Email: FinTech@ifc.org

With a copy (in the case of communications relating to payments) sent to the
attention of the Director, Department of Financial Operations at: Facsimile: +1
(202) 522-3064

For ALAC:

IFC African, Latin American and Caribbean Fund, LP
2121 Pennsylvania Avenue, N.W.
Washington, D.C. 20433
United States of America
Attention: Head, IFC African, Latin American and Caribbean Fund, LP
Email: amcfinance@ifc.org

--------------------------------------------------------------------------------

- 32 -

For FIG:

IFC Financial Institutions Growth Fund, LP
2121 Pennsylvania Avenue, N.W.
Washington, D.C. 20433
United States of America
Attention: Head, IFC Financial Institutions Growth Fund, LP
Email: amcfinance@ifc.org

For AFCAP:

Africa Capitalization Fund, Ltd.
2121 Pennsylvania Avenue, N.W.
Washington, D.C. 20433
United States of America
Attention: Head, Africa Capitalization Fund, Ltd.
Email: amcfinance@ifc.org

(b)     Unless there is reasonable evidence that it was received at a different
time, notice pursuant to this Section 7.01 is deemed given if: (i) delivered by
hand, when left at the address referred to in Section 7.01(a); (ii) sent by
established courier services within a country, three (3) Business Days after
posting it; (iii) sent by established courier service between two countries, six
(6) Business Days after posting it; and (iv) sent by email, when receipt has
been confirmed by telephone and a copy has been sent by established courier
service; provided that in the case of IFC, any notice sent by email shall also
be sent by facsimile and will be deemed given when confirmation of its
transmission has been recorded by the sender’s facsimile machine.

Section 7.02. Saving of Rights.

(a)     The rights and remedies of the Investors in relation to any
misrepresentation or breach of warranty on the part of the Company shall not be
prejudiced by any investigation by or on behalf of the Investors into the
affairs of the Company, by the execution or the performance of this Agreement or
by any other act or thing by or on behalf of the Investors which might prejudice
such rights or remedies.

(b)     No course of dealing and no failure or delay by the Investors in
exercising any power, remedy, discretion, authority or other right under this
Agreement or any other agreement shall impair, or be construed to be a waiver of
or an acquiescence in, that or any other power, remedy, discretion, authority or
right under this Agreement, or in any manner preclude its additional or future
exercise.

Section 7.03. English Language. All documents to be provided or communications
to be given or made under this Agreement shall be in English and, where the
original version of any such document or communication is not in English, shall
be accompanied by an English translation certified by an Authorized
Representative to be a true and correct translation of the original. Any
Investor may, if it so requires, obtain an English translation of any document
or communication received in any other language at the cost and expense of the
Company (except for documents or communications provided by any Investor). The
Investors and the Company may deem any such translation to be the governing
version.

Section 7.04. Applicable Law and Jurisdiction.

(a)     This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, United States of America, without giving effect
to principles or rules of conflict of laws to the extent such principles or
rules would require or permit the application of the laws of another
jurisdiction.

--------------------------------------------------------------------------------

- 33 -

(b)     Each of the Company and each Investor irrevocably agrees to venue being
laid in the courts of the United States of America located in the Southern
District of New York or in the courts of the State of New York located in the
Borough of Manhattan, in any legal action, suit or proceeding arising out of or
relating to this Agreement, and waives any objections to venue based on grounds
of forum non conveniens or inconvenient forum. Nothing contained herein shall be
construed as a waiver of the right of the Company or any Investor to seek
removal to federal court in any action brought hereunder.

(c)     Final judgment against the Company in any such action, suit or
proceeding shall be conclusive and may be enforced in any other jurisdiction by
suit on the judgment, a certified or exemplified copy of which shall be
conclusive evidence of the judgment, or in any other manner provided by law, and
the Company irrevocably also submits to personal jurisdiction of any such court
in any such action, suit or proceeding to enforce any judgment.

(d)     The parties acknowledge and agree that no provision of this Agreement,
nor the consent to venue by IFC in subsection (b), in any way constitutes or
implies a waiver, termination or modification by IFC of any privilege, immunity
or exemption of IFC granted in the Articles of Agreement establishing IFC,
international conventions, or Applicable Law.

(e)     The Company hereby irrevocably designates, appoints and empowers
Corporation Service Company with offices currently located at 1180 Avenue of the
Americas, Suite 210, New York, New York 10036, as its authorized agent solely to
receive for and on its behalf service of any summons, complaint or other legal
process in any action, suit or proceeding the Investors may bring in the State
of New York in respect of this Agreement.

(f)     As long as this Agreement remains in force, the Company shall maintain a
duly appointed and authorized agent to receive for and on its behalf service of
any summons, complaint or other legal process in any action, suit or proceeding
the Investors may bring in New York, New York, United States of America, with
respect to this Agreement. The Company shall keep the Investors advised of the
identity and location of such agent.

(g)     The Company also irrevocably consents to the service of such papers
being made by mailing copies of the papers by to the Company at its address and
in the manner specified in Section 7.01 (Notices). In such a case, the Investors
shall also send by email, or have sent by email, a copy of the papers to the
Company.

(h)     Service in the manner provided in Sections 7.04(e), (f) and (g) in any
action, suit or proceeding will be deemed personal service, will be accepted by
the Company as such and will be valid and binding upon the Company for all
purposes of any such action, suit or proceeding.

(i)     THE COMPANY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW ANY AND ALL RIGHTS TO DEMAND A TRIAL BY JURY IN ANY SUCH ACTION,
SUIT OR PROCEEDING BROUGHT AGAINST THE COMPANY BY ANY INVESTOR.

(j)     The Company hereby acknowledges that IFC shall be entitled under
Applicable Law, including the provisions of the International Organizations
Immunities Act, to immunity from a trial by jury in any action, suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby brought against IFC in any court of the United States of
America. The Company hereby waives any and all rights to demand a trial by jury
in any action, suit or proceeding arising out of or relating to this Agreement
or the transactions contemplated by this Agreement, brought against IFC in any
forum in which IFC is not entitled to immunity from a trial by jury.

--------------------------------------------------------------------------------

- 34 -

(k)     To the extent that the Company may, in any action, suit or proceeding
brought in any of the courts referred to in Section 7.04(b) or in any other
court or elsewhere arising out of or in connection with this Agreement, be
entitled to the benefit of any provision of law requiring any Investor in such
action, suit or proceeding to post security for the costs of the Company, or to
post a bond or to take similar action, the Company hereby irrevocably waives
such benefit, in each case to the fullest extent now or in the future permitted
under Applicable Law or, as the case may be, the jurisdiction in which such
court is located.

(l)    Nothing in this Agreement shall affect the right of any Investor to (i)
commence legal proceedings or otherwise sue the Company in South Africa, the
U.S. federal courts sitting in the State of Florida or the state courts of the
State of Florida, or (ii) commence legal proceedings to enforce any judgment
against the Company in any appropriate jurisdiction or (iii), and in either case
to serve process, pleadings and other legal papers upon the Company in any
manner authorized by the laws of any such jurisdiction.

Section 7.05. Immunity. To the extent the Company may be entitled in any
jurisdiction to claim for itself or its assets immunity in respect of its
obligations under this Agreement or the Subscription Agreement from any suit,
execution, attachment (whether provisional or final, in aid of execution, before
judgment or otherwise) or other legal process or to the extent that in any
jurisdiction that immunity (whether or not claimed) may be attributed to it or
its assets, the Company irrevocably agrees not to claim and irrevocably waives
such immunity to the fullest extent permitted now or in the future by the laws
of such jurisdiction.

Section 7.06. Announcements / Confidentiality.

(a)     The Company may not represent any Investor’s views on any matter, or,
except to the extent required by law or regulation (including, but not limited
to, SEC, Nasdaq and JSE Limited rules), use any Investor’s name in any written
material provided to third parties, without such Investor’s prior written
consent.

(b)     The Company shall not:

  (i)

disclose any information either in writing or orally to any Person which is not
a party to this Agreement; or

        (ii)

make or issue a public announcement, communication or circular,

about the Investors Subscription or the subject matter of, or the transactions
referred to in, this Agreement or the Subscription Agreement, including by way
of press release, promotional and publicity materials, posting of information on
websites, granting of interviews or other communications with the press, or
otherwise, other than: (A) to such of its officers, employees and advisers as
reasonably require such information in connection with the Investors
Subscription or to comply with the terms of this Agreement or the Subscription
Agreement; (B) to the extent required by law or regulation (including SEC,
Nasdaq and JSE Limited rules); (C) to the extent required for it to enforce its
rights under this Agreement; and (D) with the prior written consent of each
Investor. Before any information is disclosed or any public announcement,
communication or circulation made or issued pursuant to this Section 7.06(b),
the Company must consult with each Investor in advance about the timing, manner
and content of the disclosure, announcement, communication or circulation (as
the case may be).

--------------------------------------------------------------------------------

- 35 -

(c)     Each Investor shall hold any Confidential Information it receives from
the Company in confidence, and (for so long as it remains Confidential
Information) shall not without the consent of the Company reveal any
Confidential Information to any Person other than such Investor’s directors,
officers, employees, attorneys, independent registered public accounting firm,
rating agencies, contractors and consultants (including, without limitation,
technical and financial advisors) who need to know such information in
connection with the performance of their duties for such Investor. The Investors
agree that money damages would not be a sufficient remedy for any breach of the
confidentiality obligation contained herein and that the Company shall have the
right to seek equitable relief, including injunction and specific performance,
as a remedy for any such breach or threat thereof, subject to the privileges and
immunities contained in IFC’s Articles of Agreement, international treaties and
Applicable Law. Such remedies shall not be deemed to be the exclusive remedies
for a breach of such confidentiality provisions and shall be in addition to all
other remedies available at law or in equity to the Company.

Section 7.07. Successors and Assigns. This Agreement binds and benefits the
respective successors and assignees of the parties. However, (i) the Company may
not assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of each Investor and (ii) no
Investor may assign, transfer or delegate any of its rights or obligations under
this Agreement other than to (x) one of the other Investors, (y) an Affiliate of
such Investor or (z) any Person (other than those in sub-clauses (x) and (y))
without the prior written consent of the Company.

Section 7.08. Amendments, Waivers and Consents. Any amendment or waiver of, or
any consent given under, any provision of this Agreement shall be in writing
and, in the case of an amendment, signed by all of the parties hereto.

Section 7.09. Counterparts. This Agreement may be executed in several
counterparts, each of which is an original, but all of which constitute one and
the same agreement.

Section 7.10. Costs, Expenses and Third Party Claims. The Company shall (a) pay
to the Investors or as the Investors may direct the reasonable and documented
costs and expenses incurred by any Investor in relation to efforts to enforce or
protect its rights under this Agreement, or the exercise of its rights or powers
consequent upon or arising out of any breach of this Agreement, including
reasonable and documented legal and other professional consultants’ fees, if the
Investors are successful in whole or in part, and (b) shall indemnify, defend
and hold harmless each Investor and its Affiliates from, against and in respect
of any damages, losses, charges, liabilities, claims, payments, judgments,
settlements, assessments, and costs and expenses (including attorneys’ fees,
charges and disbursements) imposed on, sustained, incurred or suffered by, or
asserted against such Investor or its Affiliates arising out of, in connection
with, or related to any actual or prospective third party claim, litigation,
investigation or proceeding relating to (x) any breach by the Company of any of
its obligations under the Transaction Documents or (y) the gross negligence,
willful misconduct or fraudulent acts of the Company or its directors, officers
or employees in connection with any transaction contemplated thereby.

Section 7.11. Entire Agreement. This Agreement, together with the Subscription
Agreement, supersedes all prior discussions, memoranda of understanding,
agreements and arrangements (whether written or oral, including all
correspondence and that certain Confidentiality Agreement between the parties
dated September 24, 2015), if any, between the parties with respect to the
subject matter of this Agreement, and this Agreement (together with any
amendments or modifications and the other Transaction Documents) contains the
sole and entire agreement between the parties with respect to the subject matter
of this Agreement and the other Transaction Documents.

Section 7.12. Invalid Provisions. If any provision of this Agreement is held to
be illegal, invalid or unenforceable under any law from time to time: (a) such
provision will be fully severable;

--------------------------------------------------------------------------------

- 36 -

(b)     this Agreement will be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part hereof; and (c)
the remaining provisions of this Agreement will remain in full force and effect
and will not be affected by the illegal, invalid or unenforceable provision or
by its severance herefrom so long as this Agreement as so modified continues to
express, without material change, the original intentions of the parties as to
the subject matter hereof and the prohibited nature, invalidity or
unenforceability of the provision(s) in question does not substantially impair
the respective expectations or reciprocal obligations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties. The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

(Signature Pages Follow)

--------------------------------------------------------------------------------

- 37 -

IN WITNESS WHEREOF, the parties hereto, acting through their duly authorized
representatives, have caused this Agreement to be signed in their respective
names as of the date first written above.

NET 1 UEPS TECHNOLOGIES, INC.         By: /s/ Serge C.P. Belamant   Name: Serge
C.P. Belamant   Title: Chief Executive Officer             INTERNATIONAL FINANCE
CORPORATION         By: /s/ Atul Mehta   Name: Atul Mehta   Title: Global Head  
  IFC AFRICAN, LATIN AMERICAN AND CARIBBEAN FUND, LP     By: IFC African, Latin
American and Caribbean Fund (GP) LLC,   its general partner         By: /s/
Eileen M. Fargis   Name: Eileen M. Fargis   Title: Authorized Signatory        
IFC FINANCIAL INSTITUTIONS GROWTH FUND, LP     By: IFC FIG Fund (GP), LLP, its
general partner         By: /s/ Timothy M. Krause   Name: Timothy M. Krause  
Title: Authorized Signatory     AFRICA CAPITALIZATION FUND, LTD.         By: /s/
Sheref Zurga   Name: Sheref Zurga   Title: Director

Signature Page – Policy Agreement

--------------------------------------------------------------------------------

- 38 -

ANNEX A

ANTI-CORRUPTION GUIDELINES FOR
IFC TRANSACTIONS

The purpose of these Guidelines is to clarify the meaning of the terms “Corrupt
Practice”, “Fraudulent Practice”, “Coercive Practice”, “Collusive Practice” and
“Obstructive Practice” in the context of the Investors’ operations.

1.

CORRUPT PRACTICES

A “Corrupt Practice” is the offering, giving, receiving or soliciting, directly
or indirectly, of anything of value to influence improperly the actions of
another party.

INTERPRETATION

  A.

Corrupt Practices are understood as kickbacks and bribery. The conduct in
question must involve the use of improper means (such as bribery) to violate or
derogate a duty owed by the recipient in order for the payor to obtain an undue
advantage or to avoid an obligation. Antitrust, securities and other violations
of law that are not of this nature are excluded from the definition of Corrupt
Practices.

        B.

It is acknowledged that foreign investment agreements, concessions and other
types of contracts commonly require investors to make contributions for bona
fide social development purposes or to provide funding for infrastructure
unrelated to the project. Similarly, investors are often required or expected to
make contributions to bona fide local charities. These practices are not viewed
as Corrupt Practices for purposes of these definitions, so long as they are
permitted under local law and fully disclosed in the payor’s books and records.
Similarly, an investor will not be held liable for corrupt or fraudulent
practices committed by entities that administer bona fide social development
funds or charitable contributions.

        C.

In the context of conduct between private parties, the offering, giving,
receiving or soliciting of corporate hospitality and gifts that are customary by
internationally- accepted industry standards shall not constitute Corrupt
Practices unless the action violates Applicable Law.

        D.

Payment by private sector persons of the reasonable travel and entertainment
expenses of public officials that are consistent with existing practice under
relevant law and international conventions will not be viewed as Corrupt
Practices.

        E.

The World Bank Group1 does not condone facilitation payments. For the purposes
of implementation, the interpretation of “Corrupt Practices” relating to
facilitation payments will take into account relevant law and international
conventions pertaining to corruption.

_____________________________________
1      The “World Bank” is the International Bank for Reconstruction and
Development, an international organization established by Articles of Agreement
among its member countries and the “World Bank Group” refers to the
International Bank for Reconstruction and Development, the International
Development Association, the International Finance Corporation, the Multilateral
Investment Guarantee Agency, and the International Centre for Settlement of
Investment Disputes.

--------------------------------------------------------------------------------

- 39 -

2.

FRAUDULENT PRACTICES

A “Fraudulent Practice” is any action or omission, including a misrepresentation
that knowingly or recklessly misleads, or attempts to mislead, a party to obtain
a financial or other benefit or to avoid an obligation.

INTERPRETATION

  A.

An action, omission, or misrepresentation will be regarded as made recklessly if
it is made with reckless indifference as to whether it is true or false. Mere
inaccuracy in such information, committed through simple negligence, is not
enough to constitute a “Fraudulent Practice” for purposes of this Agreement.

        B.

Fraudulent Practices are intended to cover actions or omissions that are
directed to or against a World Bank Group entity. It also covers Fraudulent
Practices directed to or against a World Bank Group member country in connection
with the award or implementation of a government contract or concession in a
project financed by the World Bank Group. Frauds on other third parties are not
condoned but are not specifically sanctioned in IFC, Multilateral Investment
Guarantee Agency, or Partial Risk Guarantee operations. Similarly, other illegal
behavior is not condoned, but will not be considered as a Fraudulent Practice
for purposes of this Agreement.


3.

COERCIVE PRACTICES

A “Coercive Practice” is impairing or harming, or threatening to impair or harm,
directly or indirectly, any party or the property of the party to influence
improperly the actions of a party.

INTERPRETATION

  A.

Coercive Practices are actions undertaken for the purpose of bid rigging or in
connection with public procurement or government contracting or in furtherance
of a Corrupt Practice or a Fraudulent Practice.

        B.

Coercive Practices are threatened or actual illegal actions such as personal
injury or abduction, damage to property, or injury to legally recognizable
interests, in order to obtain an undue advantage or to avoid an obligation. It
is not intended to cover hard bargaining, the exercise of legal or contractual
remedies or litigation.


4.

COLLUSIVE PRACTICES

A “Collusive Practice” is an arrangement between two or more parties designed to
achieve an improper purpose, including to influence improperly the actions of
another party.

INTERPRETATION

Collusive Practices are actions undertaken for the purpose of bid rigging or in
connection with public procurement or government contracting or in furtherance
of a Corrupt Practice or a Fraudulent Practice.

5.

OBSTRUCTIVE PRACTICES

An “Obstructive Practice” is (i) deliberately destroying, falsifying, altering
or concealing of evidence material to the investigation or making of false
statements to investigators, in order to materially impede a World Bank Group
investigation into allegations of a Corrupt Practice, Fraudulent Practice,
Coercive Practice or Collusive Practice, and/or threatening, harassing or
intimidating any party to prevent it from disclosing its knowledge of matters
relevant to the investigation or from pursuing the investigation, or (ii) an act
intended to materially impede the exercise of IFC’s access to contractually
required information in connection with a World Bank Group investigation into
allegations of a Corrupt Practice, Fraudulent Practice, Coercive Practice or
Collusive Practice.

--------------------------------------------------------------------------------

- 40 -

INTERPRETATION

Any action legally or otherwise properly taken by a party to maintain or
preserve its regulatory, legal or constitutional rights such as the
attorney-client privilege, regardless of whether such action had the effect of
impeding an investigation, does not constitute an Obstructive Practice.

GENERAL INTERPRETATION

A person should not be liable for actions taken by unrelated third parties
unless the first party participated in the prohibited act in question.

--------------------------------------------------------------------------------

- 41 -

ANNEX B

FORM OF ANNUAL MONITORING REPORT
INTERNATIONAL FINANCE CORPORATION

• ENVIRONMENTAL AND SOCIAL PERFORMANCE        ANNUAL MONITORING REPORT (AMR)  

South Africa

Net 1 UEPS Technologies, Inc.

37402

REPORTING PERIOD: (month/year) through (month/year)

AMR COMPLETION DATE: (day/month/year)

[exhibit10-32x46x1.jpg]

Environment and Social Development Department
2121 Pennsylvania Avenue, NW
Washington, DC 20433 USA
www.ifc.org/enviro

--------------------------------------------------------------------------------

- 42 -

  • INTRODUCTION


  The Annual Monitoring Report

The Investors’ Policy Agreement requires the Company to prepare a comprehensive
Annual Monitoring Report (AMR) for all of the Company’s relevant facilities and
operations. This document comprises the Investors’ and the Company’s agreed
format for environmental and social performance reporting. The AMR informs the
Investors’ Environment and Social Development Department about the environmental
and social state of the investment.

• Preparation Instructions

The following points should assist you in completing this form. Please be
descriptive in your responses and attach additional information as needed.

• The Investors’ Policy Agreement requires the Company to complete and submit
annual environmental and social monitoring reports in compliance with the
schedule stipulated in the Policy Agreement. • The Company must collect relevant
information in all of its relevant operations, and report qualitative and
quantitative project performance data each year of the Investors’ investment for
the environmental and social monitoring parameters included in this report
format.   • The main purpose of completing this form is to provide the following
information:


  1.

Environmental and Social Management

  2.

Occupational Health and Safety (OHS) Performance

  3.

Significant Environmental and Social Events

  4.

General Information and Feedback

  5.

Sustainability of Project and Associated Operations

  6.

Compliance with World Bank Group and local environmental requirements as
specified in the Investment Agreement

  7.

Compliance with World Bank Group and local social requirements as specified in
the Investment Agreement

  8.

Data Interpretation and Corrective Measures


--------------------------------------------------------------------------------

- 43 -

Specialist Contact Information

If you have any questions regarding the AMR or wish to discuss its completion,
please contact the following Investment Officer or Environmental Specialist.

Investment
Officer

Name: Henrik Blaeute
Telephone Number:
In U.S.A., 202 473-6154
Email HBlaeute@ifc.org Environment
Specialist

Name: Jeff Anhang
Telephone Number:
In U.S.A., 202 473-3591
Email JAnhang@ifc.org


--------------------------------------------------------------------------------

- 44 -

  • 1 ENVIRONMENTAL AND SOCIAL MANAGEMENT


1.1 AMR Preparer


To be completed by the Company
authorized representative
Name and Title:
Phone:
Email: Company Information
The Company office physical address:
The Company web page address:

I certify that the data contained in this AMR completely and accurately
represents the Company operations during this reporting period. I further
certify that analytical data summaries2 incorporated in Section 6 are based upon
data collected and analyzed in a manner consistent with the applicable IFC
Environmental Health, & Safety (EHS) Guidelines.

The Company Employee Name Signature

________________________
2 Raw analytical data upon which summaries are based should not be submitted
with this AMR but must be preserved by the Company and presented to each
Investor upon request.

--------------------------------------------------------------------------------

- 45 -

1.2 Environmental Responsibility Chart

Name below the individual(s) in the Company who hold(s) responsibility for
environmental and social performance (e.g. Environment Manager, Occupational
Health and Safety Manager, Community Relations Manager) for all relevant Company
Operations and give their contact information (Name, Address, Telephone Number,
E-mail Address).

1.3 Summary of Current Operations

Describe any significant changes since the last report in the company or in
day-to-day operations that may affect environmental and social performance.
Describe any management initiatives (e.g. ISO 14001, ISO 9001, OHSAS 18001,
SA8000, or equivalent Quality, Environmental and Occupational Health and Safety
certifications). Attach summary reports, if relevant.

Provide the following information


Brief outcome
description
Indicator Financial
Performan Returns to all capital providers Annual ROE Economic
Performacence Returns to Society Annual ERR Access to Financial Services Number
of EPE Transaction Accounts Environm
ental and
Social
Performance Development of ESMS in compliance with IFC policy requirements ESMS
in place (yes / no)

Definitions:

    Annual ROE is calculated as net income for the most recent year divided by
average equity(average between the most recent year and the previous year) -
Annual ERR is calculated as net income for the most recent year adjusted for
costs and benefits to the society as a whole (such as taxes paid) divided by
average equity (average between the most recent year and the previous year) -
EPE Transaction Accounts are the EasyPay Everywhere accounts offered by the
Company in South Africa   -   ESMS refers to “S&E Management System” as defined
by the Policy Agreement


--------------------------------------------------------------------------------

- 46 -

  • 2 OCCUPATIONAL HEALTH AND SAFETY PERFORMANCE (OHS)

The Company is required to monitor, record, and report OHS incidents at all its
facilities throughout the reporting period.

2.1 Host Country Compliance

Please list any reports submitted to Host Country authorities, e.g. on
pharmaceutical safety, OHS, fire and safety inspections, compliance monitoring,
emergency exercises, as well as comments received and corrective actions taken.
Monitoring and inspections from authorities with subsequent actions taken shall
also be summarized and reported.

2.2 Incident Statistics Monitoring

Please report on incidents during the reporting year. Contractor employees are
required to adhere to comparable occupational health and safety standards.
Expand or shrink the tables as needed.

1.

Incident Summary


  This reporting period Reporting period- 1 year
ago Reporting period- 2 years ago •      Report
TOTAL #s for each
parameter Company
employees Contractor
employees Company
employees Contractor
employees Company
employees Contractor
employees Employees             Man-hours worked             Fatalities        
    Non-fatal injuries3             Lost workdays4             Vehicle
collisions5             Incidence6            


2.

Fatality details for this reporting period


State whether fatality was
of a The Company
employee or a contractor
employee Time of death after accident
(e.g. immediate, within a
month, within a year) Cause of fatality Corrective measures to
prevent reoccurrence        

__________________________________________
3 Incapacity to work for at least one full workday beyond the day on which the
accident or illness occurred.

4 Lost workdays are the number of workdays (consecutive or not) beyond the date
of injury or onset of illness that the employee was away from work or limited to
restricted work activity because of an occupational injury or illness.

5 Vehicle Collision: When a vehicle (device used to transport people or things)
collides (comes together with violent force) with another vehicle or inanimate
or animate object(s) and results in injury (other than the need for First Aid)
or death.

6 Calculate incidence using the following equation: incidence= total lost
workdays/ 100,000 man-hours worked.

Use the total lost workdays to calculate the incidence for this reporting
period, reporting periods 1 year ago and 2 years ago, as required above.

--------------------------------------------------------------------------------

- 47 -

State whether fatality was
of a The Company
employee or a contractor
employee Time of death after accident
(e.g. immediate, within a
month, within a year) Cause of fatality Corrective measures to
prevent reoccurrence        


3.

Fatality details for this reporting period


State whether fatality
was of a The Company
employee or a
contractor employee Time of death after
accident (e.g.
immediate, within a
month, within a year) Cause of fatality Corrective measures to
prevent reoccurrence                


4.

Non-fatal injuries details for this reporting period


State whether non-
fatal injury was of
a The Company
employee or a
contractor
employee Total workdays
lost Description of
injury Cause of accident Corrective
measures to
prevent
reoccurrence                              


5.

Training7 for this reporting period


State whether training involved
The Company employees or
contractor employees Description of training Number of employees that
attended            


__________________________________________
7 Company personnel should be trained in environmental, health and safety
matters including accident prevention, safe lifting practices, the use of
Material Safety Data Sheets (MSDS), proper control and maintenance of equipment
and facilities, personal protective equipment (PEP), emergency response, etc.,
as needed.

--------------------------------------------------------------------------------

- 48 -

2.3 Significant OHS Events

If applicable, please explain any significant Occupational Health and Safety
events not covered in the above OHS tables. This section could cover issues
relating to road safety or activity of security guards, for example.

  • 3 SIGNIFICANT ENVIRONMENTAL AND SOCIAL EVENTS

The Company personnel are required to report all environmental and social
events8 at all its facilities that may have caused damage; caused health
problems; attracted the attention of outside parties; affected project labor or
adjacent populations; affected cultural property; and/or Company liabilities.
Attach photographs, plot plans, newspaper articles and all relevant supporting
information that the Investors will need to be completely familiar with the
incident and associated environmental and social issues.

Please report on the following topics, expanding or collapsing the table where
needed.

Date of event Event description Affected
people/environment Reports sent to the
Investors and/or
local regulatory
agencies Corrective actions
(including cost
and time schedule
for
implementation)                              


  • 4 GENERAL INFORMATION AND FEEDBACK

Provide any additional information including the following:

1.

Describe print or broadcast media attention given to the Company during this
reporting period related to Environmental, Social or Health and Safety
performance of the Company.

    2.

Describe interactions with non-governmental organizations (NGOs) or public
scrutiny of the Company.

    3.

Describe any Company public relations efforts in the context of communicating
environmental, social and safety aspects of the Company’s operations to external
interested parties (e.g. establishment of a web page, sponsorship events, etc.).

__________________________________________
8 Examples of significant incidents follow. Fire; fatalities; ecological
damage/destruction; legal/administrative notice of violation; penalties, fines,
or increase in pollution charges; negative media attention; labor unrest or
disputes.

--------------------------------------------------------------------------------

- 49 -

  • 5 SUSTAINABILITY OF PROJECT AND ASSOCIATED OPERATIONS

The Investors have developed a framework to help assess the development impacts
of their investments. Many of their projects take on initiatives, develop
processes, or install equipment that exceeds the Investors’ environmental and
social requirements. This framework permits the Investors to rate project
performance in various areas. Over the past year, has the Company made any
changes to operations or participated in any efforts that have impacted the
Company in the following areas?

  [  ] Implemented an environmental and social management system (if not already
established) [  ] Published an environment/sustainability or a corporate social
responsibility report (please send copy or provide web link)   [  ] Established
formal and regular consultation with local community and other stakeholders   [ 
]  Decreased use of resources, increased emission controls, or increased
by-product recycling   [  ]  Worked to improve local supplier relationships or
provided technical assistance to suppliers   [  ] Programs to benefit the local
community   [  ] Employee programs - training, health, safety

If so, please offer details so we can assess your performance beyond our
compliance criteria.

--------------------------------------------------------------------------------

- 50 -

ANNEX C

MINIMUM INSURANCE REQUIREMENTS

The insurances required to be arranged by the Company are those customarily
expected of a similarly situated prudent public company, including but not
limited to the following:

  1.

Crime insurance with cover to include, without limitation, the following:


  (a)

Infidelity of employees;

  (b)

Forgery or alteration; and

  (c)

Electronic and computer crime;


  2.

Cyber Insurance with cover including cyber liability and business interruption;

        3.

Professional Liability / Errors and Omissions;

        4.

Business Continuity plan;

        5.

Directors and Officers Liability with worldwide coverage as required by the
Investors; and

        6.

All insurances required by Applicable Law.


--------------------------------------------------------------------------------

- 51 -

ANNEX D

List of Developing or Emerging Market Countries in which the Proceeds Must be
Used

AFGHANISTAN GHANA OMAN ALBANIA GRENADA PAKISTAN ALGERIA GUATEMALA PALAU ANGOLA
GUINEA PANAMA ARGENTINA GUINEA-BISSAU PAPUA NEW GUINEA ARMENIA GUYANA PARAGUAY
AZERBAIJAN HAITI PERU BAHAMAS, THE HONDURAS PHILIPPINES BANGLADESH HUNGARY
POLAND     REPUBLIC OF SOUTH     AFRICA BARBADOS INDIA ROMANIA BELIZE INDONESIA
RWANDA BENIN IRAN, ISLAMIC REPUBLIC OF SAMOA BHUTAN IRAQ SAO TOME AND PRINCIPE
BOLIVIA ISRAEL SAUDI ARABIA BOSNIA AND     HERZEGOVINA JORDAN SENEGAL BOTSWANA
KAZAKHSTAN SERBIA BRAZIL KENYA SIERRA LEONE BURKINA FASO KIRIBATI SINGAPORE
BURUNDI KOREA, REPUBLIC OF SLOVAK REPUBLIC CABO VERDE KOSOVO SOLOMON ISLANDS
CAMBODIA KYRGYZ REPUBLIC SOMALIA   LAO PEOPLE'S DEMOCRATIC   CAMEROON REPUBLIC
SOUTH SUDAN CENTRAL AFRICAN     REPUBLIC LEBANON SRI LANKA CHAD LESOTHO ST.
KITTS AND NEVIS CHILE LIBERIA ST. LUCIA     ST. VINCENT AND THE CHINA LIBYA
GRENADINES   MACEDONIA, FORMER YUGOSLAV      COLOMBIA REPUBLIC OF SUDAN COMOROS
MADAGASCAR SWAZILAND CONGO, DEMOCRATIC     REPUBLIC OF MALAWI SYRIAN ARAB
REPUBLIC CONGO, REPUBLIC OF MALAYSIA TAJIKISTAN COSTA RICA MALDIVES TANZANIA
COTE D'IVOIRE MALI THAILAND CROATIA MARSHALL ISLANDS TIMOR-LESTE CYPRUS
MAURITANIA TOGO CZECH REPUBLIC MAURITIUS TONGA


--------------------------------------------------------------------------------

- 52 -

DJIBOUTI MEXICO TRINIDAD AND TOBAGO   MICRONESIA, FEDERATED STATES      DOMINICA
OF TUNISIA DOMINICAN REPUBLIC MOLDOVA TURKEY ECUADOR MONGOLIA TUVALU EGYPT, ARAB
REPUBLIC     OF MONTENEGRO UGANDA EL SALVADOR MOROCCO UKRAINE EQUATORIAL GUINEA
MOZAMBIQUE UZBEKISTAN ERITREA MYANMAR VANUATU ETHIOPIA NEPAL VIETNAM FIJI
NICARAGUA YEMEN, REPUBLIC OF GABON NIGER ZAMBIA GAMBIA, THE NIGERIA ZIMBABWE
GEORGIA    


--------------------------------------------------------------------------------

- 53 -

SCHEDULE 1

FORM OF LETTER TO COMPANY’S AUDITORS

[Letterhead of the Company]

[Date]

[NAME OF AUDITORS]
[ADDRESS]

IFC Investment No. 37402
Letter to Auditors

Ladies and Gentlemen:

We hereby authorize and instruct you to give to International Finance
Corporation, 2121 Pennsylvania Avenue, N.W., Washington, D.C. 20433, United
States of America (“IFC”), IFC African, Latin American and Caribbean Fund, LP,
2121 Pennsylvania Avenue, N.W., Washington, D.C. 20433, United States of America
(“ALAC”), IFC Financial Institutions Growth Fund, LP, 2121 Pennsylvania Avenue,
N.W., Washington, D.C. 20433, United States of America (“FIG”) and Africa
Capitalization Fund, Ltd., 2121 Pennsylvania Avenue, N.W., Washington, D.C.
20433, United States of America (“AFCAP” and, together with IFC, ALAC and FIG,
the “Investors”), all such information as any Investor may reasonably request
with regard to the financial statements (both audited and unaudited), accounts
and operations of the undersigned company. We have agreed to supply that
information and those statements under the terms of a Policy Agreement, dated
April 11, 2016, by and among the undersigned company and the Investors named
therein (the “Policy Agreement”). For your information we enclose a copy of the
Policy Agreement.

We understand that any such information request will be evaluated with reference
to the relevant auditing standards, laws and your formal policy and may be
declined on these grounds. Should any request be declined, please provide the
requesting Investor and the Company with a written explanation containing the
reasons for your decision. We hereby agree to execute any customary indemnity
and/or engagement letter you may require in advance of your providing to the
Investors any information they may request.

For our records, please ensure that you send to us a copy of every letter that
you receive from the Investors immediately upon receipt and a copy of each reply
made by you immediately upon the issue of that reply.

Yours faithfully,     NET 1 UEPS TECHNOLOGIES, INC.     By:  
                 Name:                  Title: [Authorized Representative]

Enclosure: Policy Agreement

cc:

Director, TMT, Venture Capital & Funds
International Finance Corporation
2121 Pennsylvania Avenue, N.W.


--------------------------------------------------------------------------------

- 54 -

Washington, D.C. 20433
United States of America

--------------------------------------------------------------------------------

- 55 -

SCHEDULE 2

ACTION PLAN

Net1 – Environmental and Social Action Plan (ESAP)

PS/Action Item Due Date PS1: At least one qualified person will be nominated to
be an Environmental and Social (E&S) coordinator for the Company. Subscription
Date (as defined in the Subscription Agreement)

PS1: Provision and implementation of E&S policies and procedures satisfactory to
each Investor, consistent with IFC Performance Standards and IFC
Telecommunications Guidelines – to integrate pollution control, waste
management, rehabilitation activities, road safety, emergency preparedness, life
and fire safety, and monitoring/reporting, especially regarding the development,
installation, operation, maintenance and repair of the Company’s stationary and
mobile ATMs and associated vehicle fleet.

90 days after the Subscription Date or May 15, 2016 (whichever comes first)

PS2: Provision and implementation of policies and procedures satisfactory to
each Investor, consistent with IFC Performance Standards – to ensure that
workers are provided a safe and healthy work environment, including provision of
appropriate training and equipment and reporting on key health and safety
statistics.

30 days after Subscription Date or May 15, 2016 (whichever comes first)

PS3: Provision and implementation of policies and procedures satisfactory to
each Investor, consistent with IFC Performance Standards – to provide for waste
management consistent with Section 1.6 of the World Bank Group General EHS
Guidelines, and to provide for screening of automotive service providers for any
significant environmental, health and safety concerns, including potential use
of harmful child labor.

30 days after Subscription Date or May 15, 2016 (whichever comes first)


--------------------------------------------------------------------------------

- 56 -

SCHEDULE 3

FORM OF PUT NOTICE

[DATE]

VIA ELECTRONIC EMAIL AND COURIER     Net 1 UEPS Technologies, Inc. President
Place, 4th Floor, Cnr. Jan Smuts Avenue and Bolton Road Rosebank, Johannesburg
2196, South Africa Attention: Serge C.P. Belamant, Chief Executive Officer

Ladies and Gentlemen,

Re: Put Notice - IFC Investment Number 37402

1.      Please refer to the Policy Agreement dated April 11, 2016 (the “Policy
Agreement”), by and among Net 1 UEPS Technologies, Inc. (the “Company”),
International Finance Corporation (“IFC”), IFC African, Latin American and
Caribbean Fund, LP (“ALAC”), IFC Financial Institutions Growth Fund, LP (“FIG”)
and Africa Capitalization Fund, Ltd., 2121 Pennsylvania Avenue, N.W.,
Washington, D.C. 20433, United States of America (“AFCAP” and, together with
IFC, ALAC and FIG, the “Investors”). Unless otherwise defined in this notice,
capitalized terms defined in the Policy Agreement have the same defined meaning
wherever used in this Put Notice.

2.      Without prejudice to the undersigned Investor’s rights under the
Transaction Documents, in accordance with the provisions of Section 4.01 (The
Put Option) of the Policy Agreement, the undersigned Investor hereby exercises
the Put Option by delivery of this Put Notice.

3.      The Put Shares are all of the Investor Shares owned by the undersigned
Investor that were either purchased pursuant to the Subscription Agreement or
pursuant to Section 3.06 (Preemptive Rights) of the Policy Agreement, and any
Equity Securities issued by way of stock split or stock dividend on such
Investor Shares.

4.      The Put Price is [•] ($[•]) based on a Put Price Per Share of [•]
($[•]), calculated in accordance with the methodology set forth in the Policy
Agreement and annexed to this Put Notice.

5.      The Settlement Date shall be [date].

6.      On the Settlement Date, the purchase and sale of the Put Shares shall be
effected and:

(i)

the Put Price shall be paid by the Company no later than 1:00 PM (New York) to
the following account: [_____________________], for credit to the undersigned
Investor’s account number – Reference: project ID# [      ] – Put Proceeds; and

      (ii) the undersigned Investor shall, after receipt of the Put Price,
transfer the Put Shares to the Company.

7.      Notwithstanding the delivery to the Company of this Put Notice by the
undersigned Investor and the exercise of the Put Option pursuant hereto, and
without prejudice to the terms and conditions and any other rights the
undersigned Investor has under the Policy Agreement or any other Transaction
Document, pursuant to Section 4.01 (e) of the Put Option Agreement if the
undersigned Investor delivers to the Company, before the Settlement Date, a
written notice of withdrawal of this Put Notice, then, immediately thereupon and
with no further action by the undersigned Investor or the Company, this Put
Notice and the Put Option exercise the subject of this Put Notice shall be
deemed for all purposes to be withdrawn by the undersigned Investor and
cancelled as if this Put Notice and its related exercise of the Put Option had
not been exercised.

--------------------------------------------------------------------------------

- 57 -

[8.      The undersigned Investor hereby certifies that it does not have any
agreement, arrangement or understanding, directly or indirectly, with the
Person(s) who have made the Bona Fide Offer to the Company in respect of which
this Put Option is being exercised.]9

Yours truly,

[Name of Investor]

______________________
[AUTHORIZED SIGNATORY]

__________________________________________
9 To be included if Put Notice is being delivered in respect of a Plan Put
Trigger Event.

--------------------------------------------------------------------------------